Exhibit 10.2

CORPORATE INTEGRITY AGREEMENT

BETWEEN THE

OFFICE OF INSPECTOR GENERAL

OF THE

DEPARTMENT OF HEALTH AND HUMAN SERVICES

AND

ALLERGAN, INC.

 

I. PREAMBLE

Allergan, Inc. (Allergan) hereby enters into this Corporate Integrity Agreement
(CIA) with the Office of Inspector General (OIG) of the United States Department
of Health and Human Services (HHS) to promote compliance with the statutes,
regulations, and written directives of Medicare, Medicaid, and all other Federal
health care programs (as defined in 42 U.S.C. § 1320a-7b(f)) (Federal health
care program requirements) and with the statutes, regulations, and written
directives of the Food and Drug Administration (FDA requirements).
Contemporaneously with this CIA, Allergan is entering into a Settlement
Agreement with the United States. Allergan will also enter into settlement
agreements with various States (State Settlement Agreements) and Allergan’s
agreement to this CIA is a condition precedent to those agreements.

Prior to the Effective Date, Allergan established a voluntary compliance program
(Compliance Program) and initiated certain voluntary compliance measures.
Allergan shall continue its Compliance Program throughout the term of the CIA
and shall do so in accordance with the terms set forth below. Allergan may
modify its Compliance Program, as appropriate, but at a minimum, Allergan shall
ensure that during the term of this CIA, it shall comply with the obligations
set forth in this CIA.

 

II. TERM AND SCOPE OF THE CIA

A. The effective date of this CIA shall be the date on which the final signatory
executes this document (Effective Date). The period of the compliance
obligations assumed by Allergan under this CIA shall be five years from the
Effective Date of this CIA, unless otherwise specified. Each one-year period,
beginning with the one-year period following the first day of the first calendar
month following the Effective Date, shall be referred to as a “Reporting
Period.”

 

1



--------------------------------------------------------------------------------

B. Sections VII, X, and XI shall expire no later than 120 days after OIG’s
receipt of: (1) Allergan’s final Annual Report; or (2) any additional materials
submitted by Allergan pursuant to OIG’s request, whichever is later.

C. The scope of this CIA shall be governed by the following definitions:

 

  1. “Covered Persons” includes:

a. all owners of Allergan and any Allergan Affiliate (as defined below) who are
natural persons (other than shareholders who: (1) have an ownership interest of
less than 5% and (2) acquired the ownership interest through public trading);

b. all officers, directors, and employees of Allergan or any Allergan Affiliate,
who are: 1) based in the United States, or 2) based outside the United States
and who have responsibilities relating to Promotional Functions or Product
Related Functions, except as carved out below in this Section II.C.1; and

c. all contractors, subcontractors, agents, and other persons who perform
Promotional Functions or Product Related Functions in the United States on
behalf of Allergan or any Allergan Affiliate.

Notwithstanding the above, the term “Covered Persons” does not include:
(i) employees, contractors, subcontractors, agents or other personnel of
Allergan, or any Allergan Affiliate, who perform only manufacturing or building
and facilities functions (i.e., facilities maintenance, grounds maintenance, and
food services functions), so long as such personnel do not have responsibilities
relating to Promotional Functions or Product Related Functions; and
(ii) part-time or per diem employees, contractors, subcontractors, agents, and
other persons who are not reasonably expected to work more than 160 hours per
year, except that any such individuals shall become “Covered Persons” at the
point when they work more than 160 hours during the calendar year.

 

2



--------------------------------------------------------------------------------

  2. “Relevant Covered Persons” includes all Covered Persons whose job
responsibilities relate to Promotional Functions or Product Related Functions.

 

  3. “Government Reimbursed Products” refers to all Allergan human
pharmaceutical products promoted or sold by Allergan or any Allergan Affiliate
in the United States or pursuant to contracts with the United States that are
reimbursed by Federal health care programs.

 

  4. The term “Promotional Functions” includes: (a) the selling, detailing,
marketing, advertising, promoting, or branding of Government Reimbursed
Products; and (b) the preparation, or external dissemination of promotional
materials or information about, or the provision of promotional services
relating to, Government Reimbursed Products, including those functions relating
to any applicable review committees.

 

  5. The term “Product Related Functions” includes: (a) the preparation or
external dissemination of non-promotional materials that are governed by Federal
health care program and/or FDA requirements and distributed to healthcare
professionals (HCPs) and healthcare institutions (HCIs) about Government
Reimbursed Products, including those functions relating to any applicable review
committees and Allergan’s Medical Affairs Department (Medical Affairs);
(b) contracting with HCPs in the United States to conduct post-marketing
clinical trials and other post-marketing studies (including
Investigator-Initiated Trials (IITs)) relating to Government Reimbursed
Products; (c) authorship, publication, and disclosure of articles or study
results relating to Government Reimbursed Products; and (d) activities related
to the submission of information about Government Reimbursed Products in
government-listed compendia (such as DrugDex or other compendia of information
about Government Reimbursed Products).

 

  6.

The term “Third Party Personnel” shall mean personnel who perform Promotional
Functions or Product Related Functions who are employees of entities with whom
Allergan or any Allergan Affiliate has or may in the future (during the term of
this CIA) enter into agreements to co-promote

 

3



--------------------------------------------------------------------------------

 

a Government Reimbursed Product in the United States. Allergan has represented
that: 1) Third Party Personnel are employed by entities other than Allergan or
any Allergan Affiliate; 2) neither Allergan nor any Allergan Affiliate controls
the Third Party Personnel; and (3) it would be commercially impracticable to
compel the compliance of Third Party Personnel with the requirements set forth
in this CIA. Allergan agrees that Allergan and Allergan Affiliates shall promote
compliance by Third Party Personnel with Federal health care program and FDA
requirements by complying with the provisions set forth below in Sections
III.B.2, V.A.7 and V.B.7. Provided that Allergan complies with the requirements
of Sections III.B.2, V.A.7 and V.B.7, Allergan shall not be required to fulfill
the other CIA obligations that would otherwise apply to Third Party Personnel
who meet the definition of Covered Persons.

 

  7. The term “Third Party Educational Activity” shall mean any continuing
medical education (CME), or other scientific, educational, or professional
program, meeting, or event supported conducted by a third party in the U.S. and
supported by Allergan, or an Allergan Affiliate, including but not limited to,
sponsorship of symposia at medical conferences.

 

  8. The term “Allergan Affiliate” shall mean any entity that is controlled,
directly or indirectly, through ownership or otherwise, by Allergan and whose
employees or contractors perform Promotional Functions or Product Related
Functions. The term Allergan Affiliates includes, but is not limited to, the
following entities: Allergan USA Inc., Allergan Sales LLC, and Pacific
Communications.

 

III. CORPORATE INTEGRITY OBLIGATIONS

Allergan shall establish and maintain a Compliance Program throughout the term
of this CIA that includes the following elements:

 

4



--------------------------------------------------------------------------------

A. Compliance Responsibilities of Certain Allergan Employees and the Board.

1. Chief Compliance Officer. Prior to the Effective Date, Allergan appointed a
Chief Compliance Officer and Allergan shall maintain a Chief Compliance Officer
during the term of the CIA. During the term of the CIA, the Chief Compliance
Officer shall be authorized to oversee compliance with regard to Allergan’s U.S.
operations, with Federal health care program and FDA requirements, and with the
requirements of this CIA. The Chief Compliance Officer shall be responsible for
developing and implementing policies, procedures, and practices designed to
ensure compliance with the requirements set forth in this CIA and with Federal
health care program requirements and FDA requirements. The Chief Compliance
Officer shall be a member of senior management of Allergan, shall report
directly to the Chief Executive Officer of Allergan, shall make periodic (at
least quarterly) reports regarding compliance matters directly to the Board of
Directors of Allergan or a Committee of the Board of Directors of Allergan (the
term “Board” shall mean such Board of Directors or Committee thereof), and shall
be authorized to report on such matters to the Chief Executive Officer of
Allergan and the Board at any time. The Chief Compliance Officer shall not be,
or be subordinate to, the General Counsel or Chief Financial Officer. The Chief
Compliance Officer shall be responsible for monitoring the day-to-day compliance
activities engaged in by Allergan as well as for any reporting obligations
created under this CIA. Any noncompliance job responsibilities of the Chief
Compliance Officer shall be limited and must not interfere with the Compliance
Officer’s ability to perform the duties outlined in this CIA.

Allergan shall report to OIG, in writing, any change in the identity of the
Chief Compliance Officer, or any actions or changes that would affect the Chief
Compliance Officer’s ability to perform the duties necessary to meet the
obligations in this CIA, within five days after the change.

2. U.S. Compliance Committee. Prior to the Effective Date, Allergan established
a Compliance Committee that addressed U.S. compliance issues, and Allergan shall
maintain a U.S. Compliance Committee during the term of this CIA. The U.S.
Compliance Committee shall, at a minimum, include the Chief Compliance Officer
and other members of senior management necessary to meet the requirements of
this CIA (e.g., senior executives of relevant departments). The Chief Compliance
Officer shall chair the U.S. Compliance Committee, and the U.S. Compliance
Committee shall support the Chief Compliance Officer in fulfilling his/her
responsibilities under the CIA (e.g.,

 

5



--------------------------------------------------------------------------------

shall assist in the analysis of the organization’s risk areas and shall oversee
monitoring of internal and external audits and investigations). The U.S.
Compliance Committee shall meet at least quarterly.

Allergan shall report to OIG, in writing, any changes in the composition of the
U.S. Compliance Committee, or any actions or changes that would affect the U.S.
Compliance Committee’s ability to perform the duties necessary to meet the
obligations in this CIA, within 15 days after such a change.

3.        Board Compliance Obligations. The Board of Allergan shall be
responsible for the review and oversight of matters related to compliance with
Federal health care program requirements, FDA requirements, and the obligations
of this CIA. The Board shall, at a minimum, be responsible for the following:

a. The Board shall meet at least quarterly to review and oversee Allergan’s
Compliance Program, including but not limited to evaluating its effectiveness
and receiving updates about the activities of the Chief Compliance Officer and
other compliance personnel.

b. For each Reporting Period, the Board shall adopt a resolution, and the
resolution shall be signed by each individual member of the Board, summarizing
its review and oversight of matters relating to Allergan’s compliance with
Federal health care program requirements, FDA requirements, and the obligations
of this CIA.

At minimum, the resolution shall include the following language:

“The Board of Directors [or a Committee of the Board] has made a reasonable
inquiry into the operations of Allergan’s Compliance Program for the period
            , including but not limited to evaluating its effectiveness and
receiving updates about the activities of its Chief Compliance Officer and other
compliance personnel. Based on its inquiry, the Board [or the Committee] has
concluded that, to the best of its knowledge, Allergan has implemented an
effective Compliance Program to meet Federal health care program requirements,
FDA requirements, and the obligations of the CIA.”

 

6



--------------------------------------------------------------------------------

If the Board is unable to provide such a conclusion in the resolution, the Board
shall include in the resolution a written explanation of the reasons why it is
unable to provide the conclusion and the steps it is taking to assure
implementation by Allergan of an effective Compliance Program at Allergan.

Allergan shall report to OIG, in writing, any changes in the composition of the
Board, or changes that would affect the Board’s ability to perform the duties
necessary to meet the obligations in this CIA, within 15 days after such a
change.

4.        Management Accountability and Certifications: In addition to the
responsibilities set forth in this CIA for all Covered Persons, certain Allergan
employees (“Certifying Employees”) are specifically expected to monitor and
oversee activities within their areas of authority and shall annually certify,
in writing or electronically, that the applicable Allergan component is
compliant with Federal health care program requirements, FDA requirements, and
the obligations of this CIA. These Certifying Employees shall include, at a
minimum, the following individuals from Allergan: Chief Executive Officer;
President; Corporate Vice President, North America; Corporate Vice President,
Allergan Medical; Corporate Vice President, Global Marketing; Vice President,
Medical Affairs; Vice President, Managed Markets; and the Vice Presidents of
U.S. Dermatology Sales and Marketing; U.S. Managed Markets; U.S. Eye Care Sales
and Marketing; U.S. Neurosciences Sales and Marketing; U.S. Commercial
Operations; Health Sales and Marketing; Facial Aesthetics Sales and Marketing;
Breast Aesthetics Sales and Marketing; and Global Strategic Marketing.

For each Reporting Period, each Certifying Employee shall sign a certification
that states:

“I have been trained on and understand the compliance requirements and
responsibilities as they relate to [department or functional area], an area
under my supervision. My job responsibilities include monitoring and oversight
of compliance with regard to the              [insert name of the department or
functional area]. To the best of my knowledge, except as otherwise described
herein, the                      [insert name of department or functional area]
of Allergan is in compliance with all applicable Federal health care program
requirements, FDA requirements, and the obligations of the CIA.”

 

7



--------------------------------------------------------------------------------

If any Certifying Employee is unable to provide such a conclusion in the
certification, the Certifying Employee shall provide a written explanation of
the reasons why he or she is unable to provide make the certification outlined
above and the steps being taken to address the issue(s) identified in the
certification.

B. Written Standards.

1. Code of Conduct. Prior to the Effective Date, Allergan developed,
implemented, and distributed a written Code of Conduct to all Covered Persons
who are employees. Allergan shall make the promotion of, and adherence to, the
Code of Conduct a condition of employment of all Covered Persons who are
employees.

The Code of Conduct sets forth and shall continue to set forth, at a minimum,
the following:

a. Allergan’s commitment to full compliance with all Federal health care program
and FDA requirements, including its commitment to market, sell, promote,
research, develop, provide information about, and advertise its products in
accordance with Federal health program requirements and FDA requirements;

b. Allergan’s requirement that all of its Covered Persons shall be expected to
comply with all Federal health care program and FDA requirements and with
Allergan’s own Policies and Procedures as implemented pursuant to Section III.B
(including the requirements of this CIA);

c. Allergan’s requirement that all of Allergan’s Covered Persons shall be
expected to report to the Chief Compliance Officer, or other appropriate
individual designated by Allergan, suspected violations by Allergan or persons
acting on behalf of Allergan of any Federal health care program and FDA
requirements or of Allergan’s own Policies and Procedures; and

d. the right of individuals to use the Disclosure Program described in Section
III.E, and Allergan’s commitment to nonretaliation and to

 

8



--------------------------------------------------------------------------------

maintain, as appropriate, confidentiality and anonymity with respect to such
disclosures.

To the extent not already accomplished within the last 150 days, within 120 days
after the Effective Date, the Code of Conduct shall be distributed to each
Covered Person and each Covered Person shall certify, in writing or
electronically, that he or she has received, read, understood, and shall abide
by Allergan’s Code of Conduct. New Covered Persons shall receive the Code of
Conduct and shall complete the required certification within 30 days after
becoming a Covered Person or within 120 days after the Effective Date, whichever
is later.

Allergan shall periodically review the Code of Conduct to determine if revisions
are appropriate and shall make any necessary revisions based on such review. Any
revised Code of Conduct shall be distributed within 30 days after any revisions
are finalized by the Corporate Compliance Department. Each Covered Person shall
certify, in writing or electronically, that he or she has received, read,
understood, and shall abide by the revised Code of Conduct within 30 days after
the distribution of the revised Code of Conduct.

2. Third Party Personnel. Within 150 days after the Effective Date, and annually
thereafter by the anniversary of the Effective Date, Allergan and/or the
Allergan Affiliate shall send a letter to each entity employing Third Party
Personnel. The letter shall outline Allergan’s obligations under the CIA and its
commitment to full compliance with all Federal health care program and FDA
requirements. The letter shall include a description of Allergan’s Compliance
Program. Allergan and/or the Allergan Affiliate shall attach a copy of its Code
of Conduct to the letter and shall request the entity employing Third Party
Personnel to either: (a) make a copy of Allergan’s Code of Conduct and a
description of Allergan’s Compliance Program available to its Third Party
Personnel; or (b) represent to Allergan and/or the Allergan Affiliate that it
has and enforces a substantially comparable code of conduct and compliance
program for its Third Party Personnel.

3. Policies and Procedures. Prior to the Effective Date, Allergan implemented
written Policies and Procedures regarding the operation of the Compliance
Program and Allergan’s compliance with Federal health care program and FDA
requirements (Policies and Procedures). To the extent not already accomplished,
within

 

9



--------------------------------------------------------------------------------

150 days after the Effective Date, Allergan shall ensure that the Policies and
Procedures address or shall continue to address:

 

  a. the subjects relating to the Code of Conduct identified in Section III.B.1;

 

  b. appropriate ways to conduct Promotional Functions, including sponsorships,
in compliance with all applicable Federal healthcare program requirements,
including, but not limited to the Federal anti-kickback statute (codified at 42
U.S.C. § 1320a-7b(b)), and the False Claims Act (codified at 31 U.S.C. §§
3729-3733);

 

  c. appropriate ways to conduct Product Related Functions in compliance with
all applicable Federal healthcare program requirements, including, but not
limited to the Federal anti-kickback statute (codified at 42 U.S.C. §
1320a-7b(b)), and the False Claims Act (codified at 31 U.S.C. §§ 3729-3733);

 

  d. appropriate ways to conduct Promotional Functions in compliance with all
applicable FDA requirements;

 

  e. appropriate ways to conduct Product Related Functions in compliance with
all applicable FDA requirements;

 

  f.

appropriate ways to provide reimbursement support services in compliance with
all applicable Federal health care program requirements. The Policies and
Procedures shall be designed to ensure that Allergan’s provision of
reimbursement support services complies with all applicable Federal health care
program and FDA requirements. The Policies and Procedures shall require
appropriate qualified Allergan legal and other personnel to review Allergan’s
policies, procedures, and practices relating to the provision of reimbursement
support services (including the compliance controls relating to the provision of
such services) on at least an annual basis. If Allergan determines, through its
review, that its policies, procedures, and/or practices relating to

 

10



--------------------------------------------------------------------------------

 

reimbursement support services are not in compliance with applicable Federal
health care program and FDA requirements, Allergan shall modify its policies,
procedures, and/or practices to ensure compliance with all applicable Federal
health care program and FDA requirements;

 

  g. the materials and information that may be distributed by Allergan sales
representatives about Allergan’s Government Reimbursed Products and the manner
in which Allergan sales representatives respond to requests for information
about non-FDA approved (or “off-label”) uses of Allergan’s Government Reimbursed
Products. As of the Effective Date, Allergan’s Policies and Procedures required
that sales representatives refer all requests for information about off-label
uses of Allergan’s Government Reimbursed Products to Medical Affairs;

 

  h. the materials and information that may be distributed by Medical Affairs
and the mechanisms through, and manner in which, Medical Affairs receives and
responds to requests for information submitted by sales representatives about
off-label uses of Allergan’s Government Reimbursed Products; the form and
content of information disseminated by Allergan in response to such requests;
and the internal review process for the information disseminated. These Policies
and Procedures shall also require that distribution of any reprints of medical
journal articles must be consistent with applicable FDA requirements;

The Policies and Procedures shall include a requirement that Medical Information
(a subdivision of Medical Affairs) develop database(s) to track all requests for
information about Allergan’s Government Reimbursed Products to Medical
Information. This database shall be referred to as the “Inquiries Database.” The
Inquiries Database shall include the following items of information for each
unique inquiry (Inquiry) received for information about Allergan’s products: 1)
date of Inquiry; 2) form of Inquiry (e.g., fax, phone, etc.); 3) name of the
requesting health care professional (HCP) or health care institution (HCI) in

 

11



--------------------------------------------------------------------------------

accordance with applicable privacy laws; 4) nature and topic of request
(including exact language of the Inquiry if made in writing); 5) nature/form of
the response from Allergan (including a record of the materials provided to the
HCP or HCI in response to the request); and 6) the name of the Allergan
representative who called on or interacted with the HCP or HCI, if known;

 

  i. the manner and circumstances under which medical personnel from Medical
Affairs participate in meetings or events with HCPs or HCIs (either alone or
with sales representatives or account executives) and the role of the medical
personnel at such meetings or events, as well as how they handle responses to
unsolicited requests about off-label indications of Allergan’s Government
Reimbursed Products;

 

  j. the development, implementation, and review of plans for calling on and
distributing samples to HCPs and HCIs (Call Plans), for sales representatives
who promote Government Reimbursed Products. For each Government Reimbursed
Product, the Policies and Procedures shall require that Allergan review the Call
Plans for the product and the bases upon, and circumstances under, which HCPs
and HCIs belonging to specified medical specialties or types of clinical
practice are included in, or excluded from, the Call Plans. The Policies and
Procedures shall also require that Allergan modify the Call Plans as necessary
to ensure that Allergan is promoting its Government Reimbursed Products in a
manner that complies with all applicable Federal health care program and FDA
requirements. The Call Plan reviews shall occur at least annually and shall also
occur each time when the FDA approves a new or additional indication for a
Government Reimbursed Product;

 

  k.

the development, implementation, and review of policies for the distribution of
samples of Allergan’s Government Reimbursed Products. This shall include a
review of the bases upon, and circumstances under, which HCPs and HCIs belonging
to specified medical specialties or types of clinical practice may

 

12



--------------------------------------------------------------------------------

 

receive samples from Allergan. The Policies and Procedures shall also require
that Allergan modify the sample distribution policy as necessary to ensure that
Allergan is promoting its products in a manner that complies with all applicable
Federal health care program and FDA requirements;

 

  l. consultant or other fee-for-service arrangements entered into with HCPs or
HCIs (including, but not limited to speaker programs, speaker training programs,
presentations, consultant task force meetings, advisory boards, and ad hoc
advisory activities, and any other financial engagement or arrangement with an
HCP or HCI) and all events and expenses relating to such engagements or
arrangements. These Policies and Procedures shall be designed to ensure that the
arrangements and related events are used for legitimate and lawful purposes in
accordance with applicable Federal health care program and FDA requirements. The
Policies and Procedures shall include requirements about the content and
circumstances of such arrangements and events;

 

  m. programs to educate sales representatives, including but not limited to
presentations by HCPs at sales meetings and experience-based learning
activities, if any. These Policies and Procedures shall be designed to ensure
that the programs are used for legitimate and lawful purposes in accordance with
applicable Federal health care program and FDA requirements. The Policies shall
include requirements about the content and circumstances of such arrangements
and events;

 

  n. sponsorship or funding of charitable contributions. These Policies and
Procedures shall be designed to ensure that Allergan’s funding and/or
sponsorship complies with all applicable Federal health care program and FDA
requirements;

 

  o. funding of grants (including educational grants) to HCPs and HCIs. These
Policies and Procedures shall be designed to ensure that Allergan’s funding
complies with all applicable Federal health care program and FDA requirements;

 

13



--------------------------------------------------------------------------------

  p. funding of, or participation in, any Third Party Educational Activity as
defined in Section II.C.7 above. These Policies and Procedures shall be designed
to ensure that Allergan’s funding and/or sponsorship of such programs satisfies
all applicable Federal health care program and FDA requirements.

The Policies and Procedures shall require that: 1) Allergan disclose its
financial support of the Third Party Educational Activity and, to the extent
feasible consistent with subsection III.B.3.p.5 below, any financial
relationships with faculty, speakers, or organizers at such Activity; 2) as a
condition of funding, the third party shall agree to disclose Allergan’s
financial support of the Third Party Educational Activity and any financial
relationships that Allergan might have with faculty, speakers, or organizers at
such Activity; 3) any faculty, speakers, or organizers at the Third Party
Educational Activity disclose any financial relationship with the applicable
Allergan entity; 4) the Third Party Educational Activity have an educational
focus; 5) the content, organization, and operation of the Third Party
Educational Activity be independent of Allergan’s control; 6) Allergan or the
Allergan Affiliate support only Third Party Educational Activity that is
non-promotional in tone/nature; and 7) Allergan’s or any Allergan Affiliate’s
support of a Third Party Educational Activity shall be contingent on the
provider’s commitment to provide information at the Third Party Educational
Activity that is fair, balanced, accurate and not misleading;

 

  q.

review of all promotional and written materials and information intended to be
disseminated outside Allergan by appropriate qualified personnel (such as
regulatory, medical, and/or legal personnel) in a manner designed to ensure that
legal, regulatory, and medical concerns are properly addressed during Allergan’s
review and approval process and are elevated when appropriate. The Policies and
Procedures shall be designed to ensure that such materials and information
comply with all applicable Federal

 

14



--------------------------------------------------------------------------------

 

health care program and FDA requirements. The Policies and Procedures shall
require that: 1) applicable review committees review all promotional materials
prior to the distribution or use of such materials; and 2) deviations from the
standard review committee practices and protocols (including timetables for the
review of materials) shall be documented and referred for appropriate follow-up;

 

  r. compensation (including through salaries, bonuses, and contests) for
Relevant Covered Persons who are sales representatives. These Policies and
Procedures shall: 1) be designed to ensure that financial incentives do not
inappropriately motivate such individuals to engage in improper promotion,
sales, and marketing of Allergan’s Government Reimbursed Products; and 2)
include mechanisms, where appropriate, to exclude from incentive compensation
sales that may indicate the off-label promotion of Allergan Government
Reimbursed Products;

 

  s. the submission of information about any Government Reimbursed Product to
any compendia such as DrugDex or other published source of information used in
connection with the determination of coverage by a Federal health care program
for the Product (“Compendia”). This includes any initial submission of
information to any Compendia and the submission of any additional, updated,
supplemental, or changed information (e.g., any changes based on Allergan’s
discovery of erroneous or scientifically unsound information or data associated
with the information in the Compendia.) The Policies and Procedures shall
include a requirement that Allergan conduct an annual review of all
arrangements, processing fees, or other payments or financial support (if any)
provided by the company to any Compendia. Allergan U.S. compliance personnel
shall be involved in this review;

 

  t.

the sponsorship of post-marketing clinical trials or other post-marketing
studies (including IITs) including the decision to provide financial or other
support for such studies; the manner in

 

15



--------------------------------------------------------------------------------

 

which support is provided; and support for publication of information about such
studies, including the publication of information about the trial outcomes and
results and the uses made of publications relating to such studies;

 

  u. authorship of any articles or other publications about Government
Reimbursed Products or about therapeutic areas or disease states that may be
treated with Government Reimbursed Products, including, but not limited to, the
disclosure of any and all relationships between the author and Allergan or any
Allergan Affiliate, the identification of all authors or contributors (including
professional writers) associated with a given publication, and the scope and
breadth of research results made available to each author or contributor; and

 

  v. disciplinary policies and procedures for violations of Allergan’s Policies
and Procedures, including policies relating to Federal health care program and
FDA requirements.

To the extent not already accomplished, within 150 days after the Effective
Date, the relevant portions of the Policies and Procedures shall be made
available to all Covered Persons whose job functions relate to those Policies
and Procedures. Appropriate and knowledgeable staff shall be available to
explain the Policies and Procedures.

At least annually (and more frequently, if appropriate), Allergan shall assess
and update, as necessary, the Policies and Procedures. Within 30 days after the
effective date of any revisions, the relevant portions of any such revised
Policies and Procedures shall be made available to all Covered Persons whose job
functions relate to those Policies and Procedures.

C. Training and Education.

1. General Training. Within 150 days after the Effective Date, Allergan shall
provide at least one hour of General Training to each Covered Person. This
training, at a minimum, shall explain Allergan’s:

a. CIA requirements; and

 

16



--------------------------------------------------------------------------------

b. Compliance Program, including the Code of Conduct.

New Covered Persons shall receive the General Training described above within 30
days after becoming a Covered Person or within 150 days after the Effective
Date, whichever is later. After receiving the initial General Training described
above, each Covered Person shall receive at least one hour of General Training
in each subsequent Reporting Period.

2. Specific Training.

Within 150 days after the Effective Date, each Relevant Covered Person engaged
in Promotional Functions and/or Product Related Functions shall receive at least
three hours of Specific Training applicable to their specific job functions in
addition to the General Training required above. This Specific Training shall
include a discussion of:

a. all applicable Federal health care program requirements relating to
Promotional Functions and/or Product Related Functions;

b. all applicable FDA requirements relating to Promotional Functions and/or
Product Related Functions;

c. all Allergan Policies and Procedures and other requirements applicable to
Promotional Functions and/or Product Related Functions;

d. the personal obligation of each individual involved in Promotional Functions
and/or Product Related Functions to comply with all applicable Federal health
care program and FDA requirements and all other applicable legal requirements;

e. the legal sanctions for violations of the applicable Federal health care
program and FDA requirements; and

 

17



--------------------------------------------------------------------------------

f. examples of proper and improper practices related to Promotional Functions
and/or Product Related Functions.

New Relevant Covered Persons shall receive the applicable training within 30
days after the beginning of their employment or becoming Relevant Covered
Persons, or within 150 days after the Effective Date, whichever is later.

After receiving the initial Specific Training described in this Section, each
Relevant Covered Person shall receive at least three hours of the applicable
Specific Training in each subsequent Reporting Period.

3. Board of Directors Member Training. Within 150 days after the Effective Date,
Allergan shall provide at least one hour of training to each member of the Board
of Directors, in addition to the General Training. This training shall address
the responsibilities of Board of Director members and corporate governance.

New members of the Board of Directors shall receive the Board of Directors
member training described above within 30 days after becoming a member or within
150 days after the Effective Date, whichever is later.

4. Certification. Each individual who is required to complete training shall
certify, in writing or electronically, that he or she has received the required
training. The certification shall specify the type of training received and the
date received. The Chief Compliance Officer (or designee) shall retain the
certifications, along with all course materials. These shall be made available
to OIG, upon request.

5. Qualifications of Trainer. Persons providing the training shall be
knowledgeable about the subject area of the training, including applicable
Federal health care program and FDA requirements. The training and education
required under this Section III.C may be provided by supervisory employees,
knowledgeable staff, Allergan trainers, and/or outside consultant trainers
selected by Allergan.

6. Update of Training. Allergan shall review the training annually, and, where
appropriate, update the training to reflect changes in Federal health care
program requirements or FDA requirements, any issues discovered during any
internal audits or any IRO Review, and any other relevant information.

 

18



--------------------------------------------------------------------------------

7. Computer-based Training. Allergan may provide the training required under
this CIA through appropriate computer-based training approaches. If Allergan
chooses to provide computer-based training, it shall make available
appropriately qualified and knowledgeable staff or trainers to answer questions
or provide additional information to the Covered Persons receiving such
training.

D. Review Procedures.

1. General Description.

a. Engagement of Independent Review Organization. Within 120 days after the
Effective Date, Allergan shall engage an entity (or entities), such as an
accounting, auditing, or consulting firm (hereinafter “Independent Review
Organization” or “IRO”), to perform reviews required by this CIA to assist
Allergan in assessing and evaluating its Promotional Functions and its Product
Related Functions. The applicable requirements relating to the IRO are outlined
in Appendix A to this CIA, which is incorporated by reference.

Each IRO engaged by Allergan shall have expertise in applicable Federal health
care program and FDA requirements as may be appropriate to the Review for which
the IRO is retained. Each IRO shall assess, along with Allergan, whether it can
perform the engagement in a professionally independent and objective fashion, as
appropriate to the nature of the review, taking into account any other business
relationships or other engagements that may exist.

The IRO(s) shall conduct two types of reviews that assess Allergan’s systems,
processes, policies, procedures, and practices relating to Promotional Functions
and to Product Related Functions (collectively, “IRO Reviews”).

b. Frequency and Brief Description of Reviews. As set forth more fully in
Appendix B, the IRO Reviews shall consist of two components: a Systems Review
and a Transactions Review. The Systems Review shall assess Allergan’s systems,
processes, policies,

 

19



--------------------------------------------------------------------------------

and procedures relating to Promotional Functions and Product Related Functions.
If there are no material changes in Allergan’s relevant systems, processes,
policies, and procedures, the IRO Systems Review shall be performed for the
periods covering the first and fourth Reporting Periods. If Allergan materially
changes its relevant systems, processes, policies, and procedures, the IRO shall
perform a Systems Review for the Reporting Period in which such changes were
made in addition to conducting the Systems Review for the first and fourth
Reporting Periods, as set forth more fully in Appendix B.

The Promotional and Product Services Transactions Review shall be performed
annually and shall cover each of the five Reporting Periods. The IRO(s) shall
perform all components of each annual Transaction Review. As set forth more
fully in Appendix B, the Transactions Review shall include several components.

In addition, each Transactions Review shall also include a review of up to three
additional areas or practices of Allergan identified by the OIG in its
discretion (hereafter “Additional Items”). For purposes of identifying the
Additional Items to be included in the Transactions Review for a particular
Reporting Period, the OIG will consult with Allergan and may consider internal
audit work conducted by Allergan, Allergan’s Government Reimbursed Product
portfolio, the nature and scope of Allergan’s promotional practices and
arrangements with HCPs and HCIs, and other information known to it.

As set forth more fully in Appendix B, Allergan may propose to the OIG that its
internal audit(s) be partially substituted for one or more of the Additional
Items that would otherwise be reviewed by the IRO as part of the Transactions
Review. The OIG retains sole discretion over whether, and in what manner, to
allow Allergan’s internal audit work to be substituted for a portion of the
Additional Items review conducted by the IRO.

 

20



--------------------------------------------------------------------------------

The OIG shall notify Allergan of the nature and scope of the IRO review for each
of the Additional Items not later than 150 days prior to the end of each
Reporting Period. Prior to undertaking the review of the Additional Items, the
IRO and/or Allergan shall submit an audit work plan to the OIG for approval and
the IRO shall conduct the review of the Additional Items based on a work plan
approved by the OIG.

c. Retention of Records. The IRO and Allergan shall retain and make available to
OIG, upon request, all work papers, supporting documentation, correspondence,
and draft reports (those exchanged between the IRO and Allergan) related to the
reviews.

2. IRO Review Reports. The IRO(s) shall prepare a report (or reports) based upon
each Review performed (IRO Review Report). The information and content to be
included in the IRO Review Report is described in Appendix B, which is
incorporated by reference.

3. Validation Review. In the event OIG has reason to believe that: (a) any IRO
Review fails to conform to the requirements of this CIA; or (b) the IRO’s
findings or Review results are inaccurate, OIG may, at its sole discretion,
conduct its own review to determine whether the applicable IRO Review complied
with the requirements of the CIA and/or the findings or Review results are
inaccurate (Validation Review). Allergan shall pay for the reasonable cost of
any such review performed by OIG or any of its designated agents. Any Validation
Review of Reports submitted as part of Allergan’s final Annual Report shall be
initiated no later than one year after Allergan’s final submission (as described
in Section II) is received by OIG.

Prior to initiating a Validation Review, OIG shall notify Allergan of its intent
to do so and provide a written explanation of why OIG believes such a review is
necessary. To resolve any concerns raised by OIG, Allergan may request a meeting
with OIG to: (a) discuss the results of any Review submissions or findings;
(b) present any additional information to clarify the results of the applicable
Review or to correct the inaccuracy of the Review; and/or (c) propose
alternatives to the proposed Validation Review. Allergan agrees to provide any
additional information as may be requested by OIG under this Section III.D.3 in
an expedited manner. OIG will attempt in good faith to resolve any Review issues
with Allergan prior to conducting a Validation Review.

 

21



--------------------------------------------------------------------------------

However, the final determination as to whether or not to proceed with a
Validation Review shall be made at the sole discretion of OIG.

4. Independence and Objectivity Certification. The IRO shall include in its
report(s) to Allergan a certification or sworn affidavit that it has evaluated
its professional independence and objectivity, as appropriate to the nature of
the engagement, with regard to the applicable Review and that it has concluded
that it is, in fact, independent and objective.

E.      Disclosure Program. Allergan currently has a disclosure program that
Allergan represents is designed to facilitate communications relating to
compliance with Federal health care program and FDA requirements and Allergan’s
policies (the “Disclosure Program”). During the term of the CIA, Allergan shall
maintain a Disclosure Program that includes a mechanism (a toll-free compliance
telephone line and/or on-line electronic reporting) to enable individuals to
disclose, to the Chief Compliance Officer or some other person who is not in the
disclosing individual’s chain of command, any identified issues or questions
associated with Allergan’s policies, conduct, practices, or procedures with
respect to a Federal health care program or FDA requirement believed by the
individual to be a potential violation of criminal, civil, or administrative
law. Allergan shall continue to appropriately publicize the existence of the
disclosure mechanism (e.g., via periodic e-mails to employees or by posting the
information in prominent common areas).

The Disclosure Program shall emphasize a nonretaliation policy, and shall
include a reporting mechanism for anonymous communications for which appropriate
confidentiality shall be maintained. Upon receipt of a disclosure, the Chief
Compliance Officer (or designee) shall gather all relevant information from the
disclosing individual. The Chief Compliance Officer (or designee) shall make a
preliminary, good faith inquiry into the allegations set forth in every
disclosure to ensure that he or she has obtained all of the information
necessary to determine whether a further review should be conducted. For any
disclosure that is sufficiently specific so that it reasonably: 1) permits a
determination of the appropriateness of the alleged improper practice; and 2)
provides an opportunity for taking corrective action, Allergan shall conduct an
internal review of the allegations set forth in the disclosure and ensure that
proper follow-up is conducted.

The Chief Compliance Officer (or designee) shall maintain a disclosure log,
which shall include a record and summary of each disclosure received (whether
anonymous or

 

22



--------------------------------------------------------------------------------

not), the status of the respective internal reviews, and any corrective action
taken in response to the internal reviews. The disclosure log shall be made
available to OIG upon request.

F. Ineligible Persons.

1. Definitions. For purposes of this CIA:

a. an “Ineligible Person” shall include an individual or entity who:

i. is currently excluded, debarred, suspended, or otherwise ineligible to
participate in the Federal health care programs or in Federal procurement or
nonprocurement programs; or

ii. has been convicted of a criminal offense that falls within the scope of 42
U.S.C. § 1320a-7(a), but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible.

b. “Exclusion Lists” include:

i. the HHS/OIG List of Excluded Individuals/Entities (available through the
Internet at http://www.oig.hhs.gov); and

ii. the General Services Administration’s List of Parties Excluded from Federal
Programs (available through the Internet at http://www.epls.gov).

2. Screening Requirements. Allergan shall ensure that all prospective and
current Covered Persons are not Ineligible Persons, by implementing the
following screening requirements.

a. as part of the hiring or contracting process, Allergan shall require that all
prospective and current Covered Persons disclose whether they are Ineligible
Persons and shall screen all such prospective and

 

23



--------------------------------------------------------------------------------

current Covered Persons against the Exclusion Lists prior to engaging their
services;

b. Allergan shall screen all Covered Persons against the Exclusion Lists within
120 days after the Effective Date and on an annual basis thereafter.

c. Allergan shall implement a policy requiring all Covered Persons to disclose
immediately any debarment, exclusion, suspension, or other event that makes that
person an Ineligible Person.

Nothing in this Section affects the responsibility of (or liability for)
Allergan to (if applicable) refrain from billing Federal health care programs
for items or services furnished, ordered, or prescribed by an Ineligible Person.
Allergan understands that items or services furnished by excluded persons are
not payable by Federal health care programs and that Allergan may be liable for
overpayments (if applicable) and/or criminal, civil, and administrative
sanctions for employing or contracting with an excluded person regardless of
whether Allergan meets the requirements of Section III.F.

3. Removal Requirement. If Allergan has actual notice that a Covered Person has
become an Ineligible Person, Allergan shall remove such Covered Person from
responsibility for, or involvement with, Allergan’s business operations related
to the Federal health care programs and shall remove such Covered Person from
any position for which the Covered Person’s compensation or the items or
services furnished, ordered, or prescribed by the Covered Person are paid in
whole or part, directly or indirectly, by Federal health care programs or
otherwise with Federal funds at least until such time as the Covered Person is
reinstated into participation in the Federal health care programs.

4. Pending Charges and Proposed Exclusions. If Allergan has actual notice that a
Covered Person is charged with a criminal offense that falls within the scope of
42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed for exclusion during
the Covered Person’s employment or contract term, Allergan shall take all
appropriate actions to ensure that the responsibilities of that Covered Person
have not and shall not adversely affect the quality of care rendered to any
beneficiary, patient, or resident, or the accuracy of any claims submitted to
any Federal health care program.

 

24



--------------------------------------------------------------------------------

G. Notification of Government Investigation or Legal Proceedings. Within 30 days
after discovery by Allergan, Allergan shall notify OIG, in writing, of any
ongoing investigation or legal proceeding conducted or brought by a U.S.-based
governmental entity or its agents involving an allegation that Allergan has
committed a crime or has engaged in fraudulent activities. This notification
shall include a description of the allegation, the identity of the investigating
or prosecuting agency, and the status of such investigation or legal proceeding.
Allergan shall also provide written notice to OIG within 30 days after the
resolution of the matter, and shall provide OIG with a description of the
findings and/or results of the investigation or proceedings, if any.

H. Reportable Events.

1. Definition of Reportable Event. For purposes of this CIA, a “Reportable
Event” means anything that involves:

a. a matter that a reasonable person would consider a probable violation of
criminal, civil, or administrative laws applicable to any Federal health care
program for which penalties or exclusion may be authorized;

b. a matter that a reasonable person would consider a probable violation of
criminal, civil, or administrative laws applicable to any FDA requirements
relating to the promotion of Government Reimbursed Products (including an FDA
Warning Letter issued to Allergan or any Allergan Affiliate);

c. the employment of or contracting with a Covered Person who is an Ineligible
Person as defined by Section III.F.1.a; or

d. the filing of a bankruptcy petition by Allergan.

A Reportable Event may be the result of an isolated event or a series of
occurrences.

2. Reporting of Reportable Events. If Allergan determines (after a reasonable
opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, Allergan shall
notify

 

25



--------------------------------------------------------------------------------

OIG, in writing, within 30 days after making the determination that the
Reportable Event exists.

The report to OIG shall include the following information:

i. a complete description of the Reportable Event, including the relevant facts,
persons involved, and legal and Federal health care program and/or FDA
authorities implicated;

ii. a description of Allergan’s actions taken to correct the Reportable Event;
and

iii. any further steps Allergan plans to take to address the Reportable Event
and prevent it from recurring.

iv. If the Reportable Event involves the filing of a bankruptcy petition, the
report to the OIG shall include documentation of the filing and a description of
any Federal health care program authorities and/or FDA authorities implicated.

Allergan shall not be required to report as a Reportable Event any matter
previously disclosed under Section III.G, above.

I. Notification of Communications with FDA. Within 30 days after the date of any
written report, correspondence, or communication between Allergan and the FDA
that materially discusses Allergan’s or a Covered Person’s actual or potential
unlawful or improper promotion of Allergan’s products (including any improper
dissemination of information about off-label indications), Allergan shall
provide a copy of the report, correspondence, or communication to the OIG.
Allergan shall also provide written notice to the OIG within 30 days after the
resolution of any such disclosed off-label matter, and shall provide the OIG
with a description of the findings and/or results of the matter, if any.

J. Field Force Monitoring and Review Efforts.

To the extent not already accomplished, within 120 days after the Effective
Date, Allergan shall establish a comprehensive Field Force Monitoring Program
(FFMP) to

 

26



--------------------------------------------------------------------------------

evaluate and monitor sales representatives’ interactions with HCPs and HCIs
relating to Government Reimbursed Products. The FFMP shall be a formalized
process designed to directly and indirectly observe the appropriateness of sales
representatives’ interactions with HCPs relating to Government Reimbursed
Products and to identify potential off-label promotional activities relating to
such products. As described in more detail below, the FFMP shall include: 1) a
Speaker Monitoring Program; 2) direct field observations (Observations) of sales
representatives; and 3) the monitoring and review of other records relating to
sales representatives’ interactions with HCPs and HCIs (Records Reviews).

Allergan represents that, prior to the Effective Date, it developed and
implemented a comprehensive system for streamlining business and compliance
processes. This system is referred to as the Business Execution Automated
Compliance Navigator (BEACON). BEACON is used to manage consultant arrangements
with HCPs, Advisory Boards, Speaker Programs, and provision of educational
items, meals, and expenses. In addition to the data entered by individual users,
BEACON interfaces with some of Allergan’s other systems, including the system
through which promotional materials are reviewed and approved and the system
through which expenses are tracked.

Allergan represents that in BEACON, consulting arrangements are managed through
annual operating plans (discussed further below), entry of requests for
individual events, including completion of a form addressing details and the
business need for the event, and review and approval of those requests. BEACON
includes controls that identifies when a proposed event or arrangement does not
comply with Allergan’s policies and procedures and notifies the Corporate
Compliance Department of that issue for additional review and approval. BEACON
requires that documentation of the event and any expenses incurred be uploaded
to the system and verified by the responsible employee. If all requirements are
met, BEACON approves payments to HCPs and tracks aggregate payments.

As it applies to certain processes, BEACON is described further below.

1.      Speaker Program Activities. With regard to speaker programs relating to
Government Reimbursed Products, Allergan shall maintain processes to require all
speakers to complete training and enter written agreements that describe the
scope of work to be performed, the speaker fees to be paid, and compliance
obligations for the speakers (including requirements that the speaker may only
use Allergan approved materials and may not directly or indirectly promote the
product for off-label uses).

 

27



--------------------------------------------------------------------------------

Allergan shall maintain a centralized electronic system (BEACON) through which
all such speaker programs are administered. BEACON shall establish controls
regarding eligibility and qualifications of speakers and venues for the programs
and require that speakers are paid according to a centrally managed rate
structure determined based on a fair-market value analysis conducted by
Allergan. Allergan shall continue to maintain a comprehensive list of speaker
program attendees through BEACON. In addition, through BEACON, Allergan shall
track and review the aggregate amount (including speaker fees, travel, and other
expenses) paid to each speaker in connection with speaker programs relating to
Government Reimbursed Products conducted during each Reporting Period. Allergan
shall require, through BEACON, certified evaluations by sales representatives or
other Allergan personnel regarding whether a speaker program complied with
Allergan requirements, and in the event of non-compliance, Allergan shall
require the identification of the policy violation and ensure appropriate follow
up activity to address the violation.

To the extent not already accomplished, Allergan shall institute a Speaker
Monitoring Program under which Allergan compliance or management personnel or
outside personnel acting on behalf of Allergan shall attend 75 speaker programs
relating to Government Reimbursed Products during each Reporting Period and
conduct live monitoring of the programs (Speaker Monitoring Program). The
programs subject to the Speaker Monitoring Program shall be selected both on a
risk-based targeting approach and on a sampling approach. For each program
reviewed, personnel conducting the Speaker Monitoring Program shall review slide
materials and other materials used as part of the speaker program, speaker
statements made during the program, and Allergan representative activities
during the program to assess whether the programs were conducted in a manner
consistent with Allergan’s Policies and Procedures. Allergan shall maintain the
controls around speaker programs as described above, and shall conduct its
Speaker Monitoring Program as described above throughout the term of the CIA.

2.      Observations. As a component of the FFMP, Allergan compliance personnel
shall conduct observations of sales representatives to assess whether the
messages delivered and materials distributed to HCPs are consistent with
applicable legal requirements and with Allergan’s Policies and Procedures. These
observations shall be full day ride-alongs with sales representatives
(Observations), and each Observation shall consist of directly observing all
meetings between a sales representative and HCPs during the workday. The
Observations shall be scheduled throughout the year, selected by Allergan
compliance personnel both on a risk-based targeting approach and on a sampling

 

28



--------------------------------------------------------------------------------

approach, include each therapeutic area and actively promoted product, and be
conducted across the United States. At the completion of each Observation,
Allergan compliance personnel shall prepare a report which includes:

 

  1) the identity of the sales representative;

 

  2) the identity of the Allergan compliance personnel;

 

  3) the date and duration of the Observation;

 

  4) the product(s) promoted during the Observation;

 

  5) an overall assessment of compliance with Allergan policy; and

 

  6) the identification of any potential off-label promotional activity or other
improper conduct by the sales representative.

Allergan U.S. compliance personnel shall conduct at least 30 Observations during
each Reporting Period.

3.      Records Reviews. As a component of the FFMP, Allergan shall also review
various types of records to assess sales representatives’ interactions with HCPs
and HCIs and to identify potential or actual compliance violations. For each
Reporting Period, Allergan shall develop and implement a plan for conducting
Records Reviews associated with at least three Government Reimbursed Products
and a sampling of the representatives promoting those products in every separate
region. The OIG shall have the discretion to identify the three Government
Reimbursed Products to be reviewed for each Reporting Period. The OIG will
select the products based on information about Allergan’s products provided by
Allergan, upon request by the OIG no later than 60 days prior to the beginning
of the Reporting Period, and other information known to the OIG. If the OIG does
not identify the Government Reimbursed Products to be reviewed within the first
30 days of the Reporting Period, Allergan shall select the three products to be
reviewed.

For the first Reporting Period, the Records Reviews shall include the monitoring
and review of: 1) records in BEACON relating to sales representatives’
interactions with HCPs and HCIs relating to promotional speaker program
activities, meals and expenses, and advisory boards; 2) requests for medical
information; 3) sales representatives’ call notes; 4) sales representatives’
e-mails; and 5) recorded results of the Observations of sales representatives.

 

29



--------------------------------------------------------------------------------

For the second and subsequent Reporting Periods, the Records Reviews shall
include the monitoring and review of: 1) records in BEACON relating to sales
representatives’ interactions with HCPs and HCIs; 2) requests for medical
information; 3) message recall studies or any other similar records in
Allergan’s possession purporting to reflect the details of sales
representatives’ interactions with HCPs and HCIs; 4) sales representative call
notes; 5) sales representatives’ e-mails and any electronic records; and 6)
recorded results of the Observations of sales representatives and other notes or
information from the sales representatives’ managers relating to interactions
between the sales representatives and HCPs and HCIs pertaining to the Government
Reimbursed Product at issue.

4.        Reporting and Follow-up.  Personnel conducting the Speaker Monitoring
Program, Observations, and Records Reviews shall have access to all relevant
records and information necessary to assess potential or actual compliance
violations. Results from the FFMP monitoring, including the identification of
potential violations of policies and/or legal requirements, shall be compiled
and reported to the Corporate Compliance Department for review and follow-up as
appropriate. In the event that a potential violation of Allergan’s Policies and
Procedures or of legal or compliance requirements, including but not limited to
potential off-label promotion, is identified during any aspect of the FFMP,
Allergan shall investigate the incident consistent with established Policies and
Procedures for the handling of investigations and shall take all necessary and
appropriate responsive action (including disciplinary action) and corrective
action, including the disclosure of Reportable Events pursuant to Section III.H
above, if applicable. Any compliance issues identified during a Speaker
Monitoring Program, Observation and/or Records Review and any corrective action
shall be recorded in the files of the Corporate Compliance Department.

Allergan shall include a summary of the FFMP and the results of the FFMP as part
of each Annual Report. As part of each Annual Report, Allergan also shall
provide the OIG with copies of the Observation report for any instances in which
it was determined that improper promotion occurred and a description of the
action(s) that Allergan took as a result of such determinations. Allergan shall
make the Observation reports for all other Observations available to the OIG
upon request.

 

30



--------------------------------------------------------------------------------

K. Monitoring of Non-Promotional Activities.

To the extent not already accomplished, within 150 days after the Effective Date
Allergan shall develop and implement a monitoring program for the following
types of activities: 1) consultant arrangements; 2) research-related activities;
3) publication activities; and 4) medical education grants. This program shall
be referred to as the Non-Promotional Monitoring Program.

1. Consultant Arrangement Activities. To the extent that Allergan engages
U.S.-based HCPs for services that relate to Promotional Functions or to Product
Related Functions, other than for speaker programs or research-related functions
(e.g., as a member of an advisory board or to attend consultant meetings), such
HCPs shall be referred to herein as Consultants. Allergan shall require all
Consultants to enter written agreements describing the scope of work to be
performed, the fees to be paid, and compliance obligations for the Consultants.
Allergan shall continue to maintain a centralized electronic system through
BEACON where all such Consultant arrangements are administered. BEACON shall
establish controls regarding eligibility and qualifications of Consultants and
requires that Consultants are paid according to a rate structure based on fair
market value. Allergan shall maintain a comprehensive list of Consultants
through BEACON. In addition, through BEACON, Allergan shall track and review the
aggregate amount paid to each Consultant in connection with Consultant
arrangements relating to Government Reimbursed Products conducted during each
Reporting Period.

To the extent not already accomplished, within 150 days after the Effective
Date, Allergan shall establish a process to develop annual operating plans that
identify the business needs for, and the estimated numbers of, various
Consultant engagements and activities to occur during the following year. Such
annual operating plans shall include a needs assessment (or business rationale
form) to justify the retention of a Consultant prior to the retention of the
Consultant. The needs assessment shall identify the business need for the
retention of the Consultant and provide specific details about the consulting
arrangement (e.g., information about the numbers and qualifications of the HCPs
or HCIs to be engaged, the agenda for the proposed meeting and a description of
the proposed work to be done and type of work product to be generated). Any
deviations from the Consultant operating plans shall be documented in the needs
assessment form (or business rationale form) and shall be subject to review and
approval by Allergan compliance personnel. The annual operating plans shall also
identify the budgeted

 

31



--------------------------------------------------------------------------------

amounts to be spent on Consultant-related activities. Allergan’s compliance
personnel shall be involved in the review and approval of such operating plans,
including any subsequent modification of an approved plan. The purpose of this
review shall be to ensure that Consultant arrangements and related events are
used for legitimate purposes in accordance with applicable Allergan Policies and
Procedures.

To the extent not already accomplished, within 150 days after the Effective
Date, Allergan shall amend its policies and procedures in a manner designed to
ensure that each Consultant performed the work for which the Consultant was
engaged and that, as applicable, Allergan received the work product generated by
the Consultant.

Within 150 days after the Effective Date, Allergan shall establish a Consultant
Monitoring Program through which it shall conduct live monitoring for each
Reporting Period (Consultant Program Observations) of at least 30 Consultant
arrangements with HCPs. The Consultant Program Observations shall include live
monitoring of at least 10 advisory board programs and monitoring of 20 other
professional services agreements with HCPs. The Consultant Monitoring Program
shall review Consultant arrangements both on a risk-based targeting approach and
on a sampling approach. Allergan compliance personnel conducting the Consultant
Program Observations shall review needs assessment documents, consultant
contracts, and materials relating to the program or work of the Consultant
(including work product resulting from any program or event), in order to assess
whether the programs and arrangements were conducted in a manner consistent with
Allergan’s Policies and Procedures. Results from the Consultant Program
Observations, including the identification of potential violations of policies,
shall be compiled and reported to the Corporate Compliance Department for review
and follow-up, as appropriate.

2. Research-Related Activities. To the extent that Allergan or any Allergan
Affiliate (hereafter in this Section III.K.2, collectively “Allergan”) provides
funding or other support to U.S.-based HCPs or HCIs to conduct Phase IV
post-marketing studies or IITs, such HCPs and HCIs shall be referred to
collectively as “Researchers”. Allergan shall require all Researchers to enter
written agreements describing the scope of the research or other work to be
performed, the fees to be paid, and compliance obligations for the Researchers.
Researchers shall be paid based on a fair-market value analysis conducted by
Allergan. This fair-market value analysis shall be incorporated into guidelines
that are used in the review, approval, and funding of Researchers’ activities.

 

32



--------------------------------------------------------------------------------

Documentation of such review, approval, and funding activities shall be
maintained by Allergan Medical Affairs.

To the extent not already accomplished, within 150 days after the Effective
Date, Allergan shall establish an annual budgeting plan for Researchers that
identifies the business or scientific need for, and the estimated numbers of,
the various Researcher engagements and activities to occur during the year.
Allergan Medical Affairs personnel, in consultation with compliance personnel,
shall be involved in the review and approval of such budgeting plans, including
any subsequent modification of an approved plan. The purpose of this review
shall be to ensure that Research arrangements and related events are used for
legitimate purposes in accordance with Allergan Policies and Procedures.

To the extent not already accomplished, within 150 days after the Effective
Date, Allergan shall establish a process to ensure that each Researcher has
submitted a needs assessment to justify the retention of the Researcher prior to
the provision of funding or other support to the Researcher. The needs
assessment shall identify the business or scientific need for the information to
be provided by the Researcher and provide specific details about the research
arrangement (including, for example, information about the numbers and
qualifications of the HCPs or HCIs to be engaged, a description of the proposed
research to be done (including the research protocol) and type of work product
to be generated).

To the extent not already accomplished, within 150 days after the Effective
Date, Allergan shall amend its policies and procedures in a manner designed to
ensure that each Researcher performed the work for which the Researcher was
provided funding or other support.

Within 150 days after the Effective Date, Allergan shall establish a Researcher
Monitoring Program through which it shall conduct monitoring for each Reporting
Period of at least 20 Researcher arrangements with HCPs or HCIs. The Researcher
Monitoring Program shall review Researcher arrangements both on a risk-based
targeting approach and on a sampling approach. Allergan compliance personnel
conducting the Researcher Monitoring Program shall review needs assessment
documents, proposal and/or protocol documents, approval documents, contracts,
and payments in order to assess whether the programs and arrangements were
supported by Allergan and performed by the Researchers in a manner consistent
with Allergan’s Policies and Procedures. Results from the Researcher Monitoring
Program, including identification of potential violations

 

33



--------------------------------------------------------------------------------

of policies, shall be compiled and reported to the Corporate Compliance
Department for review and follow-up as appropriate.

3. Publication Activities. To the extent that Allergan engages U.S.-based HCPs
or HCIs to produce articles or other publications relating to Phase IV
post-marketing studies or IITs relating to Government Reimbursed Products
(collectively “Publication Activities”) such HCPs or HCIs shall be referred to
as Authors. Allergan shall require all Authors to enter written agreements
describing the scope of work to be performed, the fees to be paid in connection
with the Publication Activities, and compliance obligations of the Authors.
Authors shall be paid based on a fair-market value analysis conducted by
Allergan. This fair-market value analysis shall be incorporated into guidelines
that are used in the review, approval, and funding of Publication Activities.
Documentation of such review, approval, and funding activities shall be
maintained by Allergan Medical Affairs.

To the extent not already accomplished, within 150 days after the Effective
Date, Allergan shall establish a process to develop annual plans that identify
the business needs for and the estimated numbers of various Publication
Activities (Publications Plans). The annual Publications Plan shall also
identify the budgeted amounts to be spent on Publication Activities. Allergan’s
Medical Affairs personnel, in consultation with the Corporate Compliance
Department personnel, shall be involved in the review and approval of such
annual Publications Plans, including any modification of an approved plan. The
purpose of this review shall be to ensure that Publication Activities and
related events are used for legitimate purposes in accordance with Allergan
Policies and Procedures.

To the extent not already accomplished, within 150 days after the Effective
Date, Allergan shall establish a needs assessment process for Publication
Activities. This process shall ensure that a needs assessment has been completed
prior to the retention of an Author for a Publication Activity. The needs
assessment shall provide specific details about Publication Activities to be
performed (including a description of the proposed work to be done, type of work
product to be generated, and the purpose for the work).

Within 150 days after the Effective Date, Allergan shall establish a Publication
Monitoring Program through which it shall conduct monitoring for each Reporting
Period of at least 25 U.S.-sponsored Publication Activities. The Publication
Monitoring Program shall select publications for review both on a risk-based
targeting approach and on a

 

34



--------------------------------------------------------------------------------

sampling approach. Allergan compliance personnel conducting the Publication
Monitoring Program shall review needs assessment documents, proposal documents,
approval documents, contracts, payments and materials relating to the
Publication Activities (including work product resulting from the Activities),
in order to assess whether the activities were conducted in a manner consistent
with Allergan’s Policies and Procedures. Results from the Publication Monitoring
Programs, including the identification of potential violations of policies,
shall be compiled and reported to the Corporate Compliance Department for review
and follow-up as appropriate.

4.        Medical Education Grant Activities.  Allergan represents that it has
established a Medical Education Department within its Medical Affairs Department
as the exclusive mechanism through which requestors may seek or be awarded
grants for independent medical education activities.

Allergan represents that its sales and marketing departments have no involvement
in, or influence over, the review and approval of medical education grants.
Grant requests shall be submitted through an on-line process and requests are
processed in accordance with standardized criteria developed by the Medical
Education Department. Allergan shall continue the medical education grant
process described above (or an equivalent process) throughout the term of the
CIA, and shall notify the OIG in writing at least 60 days prior to the
implementation of any new system subsequent to the Effective Date.

To the extent not already accomplished, within 150 days after the Effective
Date, Allergan shall establish a Grants Monitoring Program through which it
shall conduct monitoring for each Reporting Period of at least 30 medical
education grants. The Grants Monitoring Program shall select grants for review
both on a risk-based targeting approach and on a sampling approach. Allergan
compliance personnel conducting the Grants Monitoring Program shall review
proposal documents (including grant requests), approval documents, contracts,
payments, and materials relating to the Medical Education Department’s review of
the requests, and documents and materials relating to the grants and any events
or activities funded through the grants in order to assess whether the
activities are conducted in a manner consistent with Allergan’s Policies and
Procedures. Results from the Grant Monitoring Programs, including the
identification of potential violations of policies, shall be compiled and
reported to the Corporate Compliance Department for review and follow-up as
appropriate.

 

35



--------------------------------------------------------------------------------

5. Follow Up Reviews and Reporting. In the event that a potential violation of
Allergan’s Policies and Procedures or of legal or compliance requirements,
including but not limited to potential off-label promotion, is identified during
any aspect of the Non-Promotional Monitoring Program, Allergan shall investigate
the incident consistent with established Policies and Procedures for the
handling of investigations and shall take all necessary and appropriate
responsive action (including disciplinary action) and corrective action,
including the disclosure of Reportable Events pursuant to Section III.H above,
if applicable. Any compliance issues identified during any Non-Promotional
Monitoring Program referenced above, and any corrective action, shall be
recorded in the files of the Corporate Compliance Department.

Allergan shall include a summary of the Non-Promotional Monitoring Program and
the results of the Non-Promotional Monitoring Program as part of each Annual
Report. As part of each Annual Report, Allergan also shall provide the OIG with
descriptions of any instances identified through the Non-Promotional Monitoring
Program in which it was determined that improper promotion of Government
Reimbursed Products occurred or the activities violated Allergan’s requirements
or Policies and Procedures, and a description of the action(s) that Allergan
took as a result of such determinations. Allergan shall make the documents
relating to the Non-Promotional Monitoring Program available to the OIG upon
request.

L. Notice to Health Care Providers and Entities. Within 90 days after the
Effective Date, Allergan shall send, by first class mail, postage prepaid and
return receipt requested, a notice containing the language set forth below to
all HCPs and HCIs that Allergan currently details. This notice shall be dated
and shall be signed by Allergan’s President. The body of the letter shall state
the following:

As you may be aware, Allergan recently entered into a global civil, criminal and
administrative settlement with the United States and individual states in
connection with the promotion and use of one of its products. This letter
provides you with additional information about the settlement, explains
Allergan’s commitments going forward, and provides you with access to
information about those commitments.

In general terms, the Government alleged that Allergan unlawfully promoted the
drug Botox for certain uses not approved by the Food & Drug Administration
(FDA). To resolve these matters, Allergan pled guilty to a misdemeanor criminal

 

36



--------------------------------------------------------------------------------

violation of the Federal Food, Drug & Cosmetic Act (FDCA), settled certain civil
claims, and agreed to pay $600 million to the Federal Government and State
Medicaid programs. More information about this settlement may be found at the
following: [Allergan shall include a link to the USAO, and Allergan websites in
the letter.]

As part of the federal settlement, Allergan also entered into a five-year
corporate integrity agreement with the Office of Inspector General of the U.S.
Department of Health and Human Services. The corporate integrity agreement is
available at http://oig.hhs.gov/fraud/cia/index.html. Under this agreement,
Allergan agreed to undertake certain obligations designed to promote compliance
with Federal health care program and FDA requirements. We also agreed to notify
healthcare providers about the settlement and inform them that they can report
any questionable practices by Allergan’s representatives to Allergan’s Corporate
Compliance Department or the FDA.

Please call or email Allergan at 1-800-TBD or [Allergan shall insert website
address in the letter] if you have questions about the settlement referenced
above or to report any instances in which you believe that a Allergan
representative inappropriately promoted a product or engaged in other
questionable conduct. Alternatively, you may report any such instances to the
FDA’s Division of Drug Marketing, Advertising, and Communications at
301-796-1200. You should direct medical questions or concerns about the products
to [insert name and telephone number for contact line].

The Chief Compliance Officer (or a designee) shall maintain a log of all calls
and messages received in response to the notice. The log shall include a record
and summary of each call and message received (whether anonymous or not), the
status of the call or message, and any corrective action taken in response to
the call or message. The disclosure log shall be made available to OIG upon
request. As part of the Implementation Report and each Annual Report, Allergan
shall provide to the OIG a summary of the calls and messages received.

 

37



--------------------------------------------------------------------------------

M. Reporting of Physician Payments.

1.        Reporting of Payment Information.

(i)        Phase I Reporting: On or before April 30, 2011, Allergan shall post
in a prominent position on its website an easily accessible and readily
searchable listing of all U.S.-based physicians and Related Entities (as defined
below) who or which received Phase I Payments (as defined below) directly or
indirectly from Allergan during the last two quarters of 2010 and the aggregate
value of such Phase I Payments.

On or before August 31, 2011, Allergan shall also post on its website a listing
of updated information about all Phase I Payments provided during the first two
quarters of 2011. Each Phase I report shall be easily accessible and readily
searchable.

(ii)        Phase II Reporting: On or before November 30, 2011, Allergan shall
post in a prominent position on its website an easily accessible and readily
searchable listing of all U.S.-based physicians and Related Entities (as defined
below) who or which received Phase II Payments (as defined below) directly or
indirectly from Allergan during the third quarter of 2011 and the aggregate
value of such Phase II Payments. After the November 30, 2011 posting, 60 days
after the end of each subsequent calendar quarter, Allergan shall also post on
its website a listing of updated information about all Phase II payments
provided during the preceding quarter(s) in each calendar year.

In addition, beginning on February 29, 2012, and 60 days after the end of each
subsequent calendar year, Allergan shall post on its website a report of the
cumulative value of the Phase II Payments provided to all U.S.-based physicians
and Related Entities directly or indirectly from Allergan during the prior
applicable calendar year. Each quarterly and annual Phase II report shall be
easily accessible and readily searchable. The commencement of Phase II reporting
will terminate the obligations of Phase I reporting.

2.        Definitions and Miscellaneous Provisions

(i)        Each listing made pursuant to this Section III.M shall include a
complete list of all individual physicians and Related Entities to whom or to
which Allergan directly or indirectly made Payments in the preceding quarter or
year (as applicable). Each listing shall be arranged alphabetically according to
the physicians’ last name or the name of the Related Entity. The Payment amounts
in the lists shall be reported in

 

38



--------------------------------------------------------------------------------

$10,000 increments (e.g., $0 - $10,000; $10,001 - $20,000; etc.) For each
physician, the applicable listing shall include the following information: i)
physician’s full name; ii) name of any Related Entities (if applicable); iii)
city and state that the physician or Related Entity has provided to Allergan for
contact purposes; and (iv) the aggregate value of the payment(s) in the
preceding six-month period or year (as applicable). If payments for multiple
physicians have been made to one Related Entity, the aggregate value of all
payments to the Related Entity will be the reported amount.

Allergan shall continue to make each annual listing and the most recent
quarterly listing of Payments available on its website at least throughout the
term of this CIA. Allergan shall retain and make available to OIG, upon request,
all supporting documentation, correspondence, and records related to all
applicable Payments and to the annual and/or quarterly listings of Payments.
Nothing in this Section III.M affects the responsibility of Allergan to comply
with (or liability for noncompliance with) all applicable Federal health care
program requirements and state laws as they relate to all applicable Payments
made to physicians or Related Entities.

(ii)      For purposes of this Section III.M, the term “Phase I Payments” is
defined to include all payments or transfers of value (whether in cash or in
kind) made by Allergan to physicians and/or to Related Entities related to
meals, speaker programs, or advisory boards conducted by Sales, Marketing, or
Medical Affairs.

(iii)    For purposes of Section III.M.1, “Phase II Payments” is defined to
include all “payments or transfers of value” as that term is defined in
§1128G(e)(10) under Section 6002 of the Patient Protection and Affordable Care
Act (Public Law 111-148) (Affordable Care Act) and any regulations promulgated
thereunder. The term Payments include, by way of example, the types of payments
or transfers of value enumerated in §1128G(a)(1)(A)(vi) of the Affordable Care
Act. The term includes all payments or transfers of value made to Related
Entities on behalf of, at the request of, for the benefit or use of, or under
the name of a physician for whom Allergan world otherwise report a Payment if
made directly to the physician. The term Payments also includes any payments or
transfers of value made, directly by Allergan or by a vendor retained by
Allergan to a physician or Related Entity in connection with, or under the
auspices of, a co-promotion arrangement.

(iv)    The term “Payments” does not include transfers of value or other items
that are not included or are excluded from the definition of “payment” as set
forth in §

 

39



--------------------------------------------------------------------------------

1128G(e)(10) under Section 6002 of the Affordable Care Act and any regulations
promulgated thereunder.

(v)      For purposes of this Section III.M, the term “Related Entity” is
defined to be any entity by or in which any physician receiving Payments is
employed, has tenure, or has an ownership interest.

N. Other Transparency/Disclosure Initiatives.

Within 120 days after the Effective Date of this CIA, and thereafter on a
bi-annual basis, Allergan shall post on its company website the following
information with respect to both medical education grants and charitable
contributions to U.S.-based HCIs: 1) the recipient organization’s name: 2) a
brief description of the program for which the grant or charitable contribution
was requested; and 3) the amount of the grant or charitable contribution.
Allergan shall continue to post (and provide updates to) the above-described
information about medical education grants and charitable contributions to
U.S.-based HCIs throughout the term of this CIA. Allergan shall notify the OIG
in writing at least 60 days prior to any change in the substance of its policies
regarding the funding of medical education grants and charitable contributions
to U.S.-based HCIs or posting of the above-referenced information relating to
such funding.

Allergan represents that it requires all U.S.-based Consultants to fully comply
with all applicable disclosure obligations relating to their relationship with
Allergan that may be externally imposed on the Consultants based on their
affiliation with formulary or Pharmacy & Therapeutics committees or committees
associated with the development of treatment protocols or standards. Allergan
shall continue this requirement throughout the term of this CIA. Within 120 days
after the Effective Date, Allergan shall amend its policies relating to
Consultants to explicitly state Allergan’s requirement about full disclosure by
Consultants consistent with the requirements of any HCI, medical committee, or
other medical or scientific organization with which the Consultants are
affiliated. In addition, for any amendment to its contracts with Consultants and
in any new contracts with Consultants entered into after 120 days following the
Effective Date, Allergan shall include an explicit requirement that the
Consultants fully comply with applicable disclosure requirements and disclose
their relationship with Allergan as required pursuant to their affiliation with
any HCI, medical committee, or other medical or scientific organization.

 

40



--------------------------------------------------------------------------------

Allergan represents that it expects all Authors of biomedical manuscripts to
fully comply with the International Committee of Medical Journal Editors (ICMJE)
criteria regarding authorship and disclosure of their relationship with Allergan
and to disclose any potential conflicts of interest, including any financial or
personal relationships that might be perceived to bias their work. Within 120
days after the Effective Date, Allergan shall amend its policies relating to
Authors to explicitly state Allergan’s requirement about full disclosure by
Authors consistent with the requirements of any HCI, medical committee or other
medical or scientific organization with which the Authors are affiliated. In
addition, for any amendments to its contracts with Authors and in any new
contracts with Authors entered into after 120 days following the Effective Date,
Allergan shall include an explicit requirement that Authors disclose in their
manuscripts, journal submissions, and elsewhere as appropriate or required, any
potential conflicts of interest, including their financial or personal
relationship with Allergan, the names of any individuals who have provided
editorial support for any manuscript or other publication, and all funding
sources for the study or publication.

Allergan represents that for all applicable clinical trials (as defined by 42
U.S.C. §282(j)) where Allergan is a sponsor, it registers and reports the
results on the National Institutes of Health (NIH) sponsored website
(www.clinicaltrials.gov) or requires that another responsible party (as defined
by 42 U.S.C. § 282(j)) register and report the results on the NIH website.
Allergan shall continue to comply with Federal health care program requirements,
FDA requirements, or other applicable requirements relating to the reporting of
clinical study information throughout the term of this CIA. In addition, if
there is a change in Federal health care program requirements, FDA requirements,
or other applicable requirements relating to the reporting of clinical study
information, Allergan shall fully comply with such requirements.

Allergan represents that it posts information on its company website about
postmarketing commitments (PMCs). The Allergan website (www.allergan.com)
provides access to general information about the PMC process, including study
descriptions and information abut the nature and status of FDA PMCs. Allergan
shall continue to post the above-described information about PMCs on its website
throughout the term of this CIA.

 

41



--------------------------------------------------------------------------------

IV. CHANGES TO BUSINESS UNITS OR LOCATIONS

A. Change or Closure of Unit or Location. In the event that, after the Effective
Date, Allergan changes locations or closes a business unit or location related
to Promotional Functions or Product Related Functions, Allergan shall notify OIG
of this fact as soon as possible, but no later than within 30 days after the
date of change or closure of the location.

B. Purchase or Establishment of New Unit or Location. In the event that, after
the Effective Date, Allergan purchases or establishes a new business unit or
location related to Promotional Functions or Product Related Functions, Allergan
shall notify OIG no later than five days after the date that the purchase or
establishment is publicly disclosed by Allergan. This notification shall include
the address of the new business unit or location, phone number, fax number,
Federal health care program provider or supplier number (if applicable), and the
name and address of the contractor that issued each number (if applicable). Each
new business unit or location and all Covered Persons at each new business unit
or location shall be subject to the applicable requirements of this CIA.

C. Sale of Unit or Location. In the event that, after the Effective Date,
Allergan proposes to sell any or all of its business units or locations related
to Promotional Functions or Product Related Functions that are subject to this
CIA, Allergan shall notify OIG of the proposed sale no later than 5 days after
the date the sale is publicly disclosed by Allergan. This notification shall
include a description of the business unit or location to be sold, a brief
description of the terms of the sale, and the name and contact information of
the prospective purchaser. This CIA shall be binding on the purchaser of such
business unit or location, unless otherwise determined and agreed to in writing
by the OIG.

 

V. IMPLEMENTATION AND ANNUAL REPORTS

A. Implementation Report. Within 180 days after the Effective Date, Allergan
shall submit a written report to OIG summarizing the status of its
implementation of the requirements of this CIA (Implementation Report). The
Implementation Report shall, at a minimum, include:

 

42



--------------------------------------------------------------------------------

1. the name, address, phone number, and position description of the Chief
Compliance Officer required by Section III.A.1, and a summary of other
noncompliance job responsibilities the Chief Compliance Officer may have;

2. the names and positions of the members of the U.S. Compliance Committee
required by Section III.A.2;

3. the names of the members of the full Board of Directors and any Committee of
the Board with responsibility for compliance as referenced in Section III.A.3;

4. the names and positions of the Certifying Employees required by Section
III.A.4;

5. a copy of Allergan’s Code of Conduct required by Section III.B.1;

6. the number of Covered Persons required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of Covered Persons who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be available to OIG, upon
request);

7. a) a copy of the letter (including all attachments) required by Section
II.C.6 and III.B.2 sent to each party employing Third Party Personnel; b) a list
of all such existing co-promotion and other applicable agreements; and c) a
description of the entities’ response to Allergan’s letter;

8. a summary of all Policies and Procedures required by Section III.B.3 (a copy
of such Policies and Procedures shall be made available to OIG upon request);

9. the following information regarding each type of training required by Section
III.C:

a. a description of such training, including a summary of the topics covered,
the length of sessions, and a schedule of training sessions; and

 

43



--------------------------------------------------------------------------------

b. the number of Covered Persons required to be trained, percentage of Covered
Persons actually trained, and an explanation of any exceptions.

A copy of all training materials and the documentation supporting this
information shall be available to OIG, upon request;

10. the following information regarding the IRO(s): (a) identity, address, and
phone number; (b) a copy of the engagement letter; and (c) a summary and
description of any and all current and prior engagements and agreements between
Allergan and the IRO;

11. a certification from the IRO regarding its professional independence and
objectivity with respect to Allergan;

12. a description of the Disclosure Program required by Section III.E;

13. a description of the process by which Allergan fulfills the requirements of
Section III.F regarding Ineligible Persons;

14. the name, title, and responsibilities of any person who is determined to be
an Ineligible Person under Section III.F; the actions taken in response to the
screening and removal obligations set forth in Section III.F;

15. a certification by the Chief Compliance Officer that the notice required by
Section III.L was mailed to each HCP and HCI, the number of HCPs and HCIs that
received a copy of the notice, a sample copy of the notice required by Section
III.L, and a summary of the calls or messages received in response to the
notice;

16. a list of all of Allergan’s U.S. locations (including locations and mailing
addresses); the corresponding name under which each location is doing business;
and the corresponding phone numbers and fax numbers;

17. a description of Allergan’s corporate structure, including identification of
any parent and sister companies, subsidiaries, and their respective lines of
business; and

 

44



--------------------------------------------------------------------------------

18. the certifications required by Section V.C.2.

B. Annual Reports. Allergan shall submit to OIG annually a report with respect
to the status of, and findings regarding, Allergan’s compliance activities for
each of the five Reporting Periods (Annual Report).

Each Annual Report shall include, at a minimum:

1. an explanation of any change in the identity, position description, or other
noncompliance job responsibilities of the Chief Compliance Officer and any
change in the membership of the U.S. Compliance Committee, the Board, or the
group of Certifying Employees described in Sections III.A.2-4;

2. a complete copy of all reports prepared pursuant to Section III.A.3,

3. Allergan’s response and action plans(s) related to any issues raised by the
reports prepared pursuant to Section III.A.3;

4. a copy of the resolution by the Board required by Section III.A.3;

5. a summary of any significant changes or amendments to the Policies and
Procedures required by Section III.B and the reasons for such changes (e.g.,
change in applicable requirements);

6. the number of Covered Persons required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of Covered Persons who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be available to OIG, upon
request);

7. a) a copy of the letter (including all attachments) required by Section
II.C.6 and III.B.2 sent to each party employing Third Party Personnel; b) a list
of all such existing co-promotion and other applicable agreements; and c) a
description of the entities’ response to Allergan’s letter;

8. the following information regarding each type of training required by Section
III.C:

 

45



--------------------------------------------------------------------------------

a. a description of the initial and annual training, including a summary of the
topics covered, the length of sessions, and a schedule of training sessions; and

b. the number of individuals required to complete the initial and annual
training, the percentage of individuals who actually completed the initial and
annual training, and an explanation of any exceptions.

A copy of all training materials and the documentation supporting this
information shall be available to OIG, upon request.

9. a complete copy of all reports prepared pursuant to Section III.D;

10. Allergan’s response and corrective action plan(s) related to any issues
raised by the reports prepared pursuant to Section III.D;

11. a summary and description of any and all current and prior engagements and
agreements between Allergan and the IRO, if different from what was submitted as
part of the Implementation Report;

12. a certification from the IRO regarding its professional independence and
objectivity with respect to Allergan;

13. a summary of the disclosures in the disclosure log required by Section III.E
that relate to the Government Reimbursed Products or to Federal health care
programs;

14. any changes to the process by which Allergan fulfills the requirements of
Section III.F regarding Ineligible Persons;

15. the name, title, and responsibilities of any person who is determined to be
an Ineligible Person under Section III.F; the actions taken by Allergan in
response to the screening and removal obligations set forth in Section III.F;

16. a summary describing any ongoing investigation or legal proceeding required
to have been reported pursuant to Section III.G. The summary shall include a

 

46



--------------------------------------------------------------------------------

description of the allegation, the identity of the investigating or prosecuting
agency, and the status of such investigation or legal proceeding;

17. a summary of Reportable Events (as defined in Section III.H) identified
during the Reporting Period and the status of any corrective and preventative
action relating to all such Reportable Events;

18. a summary describing any written communication with the FDA required to have
been reported pursuant to Section III.I. This summary shall include a
description of the matter and the status of the matter;

19. a summary of the FFMP and the results of the FFMP required by Section III.J,
including copies of the Observation report for any instances in which it was
determined that improper promotion occurred and a description of the action(s)
that Allergan took as a result of such determinations;

20. a summary of the Non-Promotional Monitoring Program and the results of the
program described in Section III.K, including detailed description of any
identified instances in which it was determined that the activities violated
Allergan’s policies or that improper promotion of Government Reimbursed Products
occurred and a description of the action(s) Allergan took as a result of such
determinations;

21. a summary of the calls and messages received in response to the notice
required by Section III.L and the disposition of those calls and messages;

22. a certification from the Chief Compliance Officer that, if required under
Section III.M and to the best of his/her knowledge, information regarding
Payments has been posted on Allergan’s website as required by Section III.M;

23. a description of all changes to the most recently provided list of
Allergan’s locations (including addresses) as required by Section V.A.16; the
corresponding name under which each location is doing business; and the
corresponding phone numbers and fax numbers; and

24. a description of any additional, updated, supplemental or changed
information submitted to any Compendia in accordance with Section III.B.3.r; and
a description of all arrangements, processing fees, and other payments or
financial support

 

47



--------------------------------------------------------------------------------

(if any) with or made to any Compendia evaluated during the annual review
described in Section III.B.3.t; and

25. the certifications required by Section V.C.

The first Annual Report shall be received by OIG no later than 90 days after the
end of the first Reporting Period. Subsequent Annual Reports shall be received
by OIG no later than the anniversary date of the due date of the first Annual
Report.

C. Certifications. The following certifications shall be included in the
Implementation Report and Annual Reports:

1. Certifying Employees: In each Annual Report, Allergan shall include the
certifications of Certifying Employees as required by Section III.A.4;

2. Chief Compliance Officer: In the Implementation Report and Annual Reports,
Allergan shall include the following individual certification by the Compliance
Officer:

a. he or she has reviewed the Report and has made reasonable inquiry regarding
its content and believes that the information in the Report is accurate and
truthful;

b. to the best of his or her knowledge, except as otherwise described in the
applicable report, Allergan is in compliance with the Federal health care
program and FDA requirements and the obligations of the CIA;

c. he or she has verified with appropriate personnel that Allergan’s: 1)
Policies and Procedures as referenced in Section III.B.3 above; 2) templates for
standardized contracts and other similar documents; 3) the training materials
used for purposes of Section III.C; and 4) Allergan’s reimbursement support
services policies, procedures, and practices (as referenced in Section
III.B.3.f) all have been reviewed by competent legal counsel and/or legal
personnel working at their direction and have been found to be in compliance
with all applicable Federal health care program and FDA requirements. If the
applicable legal requirements have not changed, after the initial review of the
documents listed above, only material changes to the documents must be reviewed
by competent legal counsel and/or legal personnel working at their direction.

 

48



--------------------------------------------------------------------------------

The certification shall include a description of the document(s) reviewed and
approximately when the review was completed. The documentation supporting this
certification shall be available to OIG, upon request;

d. he or she has verified with appropriate personnel that, except as otherwise
described in the applicable report, Allergan’s promotional materials containing
claims or information about Government Reimbursed Products and other materials
and information intended to be disseminated outside Allergan have been reviewed
by competent regulatory, medical, and/or legal personnel in accordance with
applicable Policies and Procedures to ensure that legal, medical, and regulatory
concerns are properly addressed and are elevated when appropriate, and that the
materials and information when finally approved are in compliance with all
applicable Federal health care program and FDA requirements. If the applicable
legal requirements have not changed, after the initial review of the documents
listed above, only material changes to the documents must be reviewed by
competent regulatory, medical, and/or legal personnel. The certification shall
include a description of the document(s) reviewed and approximately when the
review was completed. The documentation supporting this certification shall be
available to OIG, upon request; and

e. he or she has verified with appropriate personnel that Allergan’s Call Plans
for Government Reimbursed Products were reviewed at least once during the
Reporting Period (consistent with Section III.B.3.j) and, for each product the
Call Plans were found to be consistent with Allergan’s policy objectives as
referenced above in Section III.B.3.j.

D. Designation of Information. Allergan shall clearly identify any portions of
its submissions that it believes are trade secrets, or information that is
commercial or financial and privileged or confidential, and therefore
potentially exempt from disclosure under the Freedom of Information Act (FOIA),
5 U.S.C. § 552. Allergan shall refrain from identifying any information as
exempt from disclosure if that information does not meet the criteria for
exemption from disclosure under FOIA.

 

VI. NOTIFICATIONS AND SUBMISSION OF REPORTS

Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this CIA shall be submitted to the following
entities:

 

49



--------------------------------------------------------------------------------

OIG:    Administrative and Civil Remedies Branch    Office of Counsel to the
Inspector General    Office of Inspector General    U.S. Department of Health
and Human Services    Cohen Building, Room 5527    330 Independence Avenue, S.W.
   Washington, DC 20201    Telephone: 202.619.2078    Facsimile: 202.205.0604
Allergan:    Chief Compliance Officer    Allergan, Inc.    2525 Dupont Drive   
P.O. Box 19534    Irvine, CA 92623    Telephone: 714.246.4500    Facsimile:
714.246.4971

Unless otherwise specified, all notifications and reports required by this CIA
may be made by certified mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. For purposes
of this requirement, internal facsimile confirmation sheets do not constitute
proof of receipt. Upon request by OIG, Allergan may be required to provide OIG
with an electronic copy of each notification or report required by this CIA in
searchable portable document format (pdf), either instead of or in addition to,
a paper copy.

 

VII. OIG INSPECTION, AUDIT, AND REVIEW RIGHTS

In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may examine or request
copies of Allergan’s books, records, and other documents and supporting
materials and/or conduct on-site reviews of any of Allergan’s locations for the
purpose of verifying and evaluating: (a) Allergan’s compliance with the terms of
this CIA; and (b) Allergan’s compliance with the requirements of the Federal
health care programs in which it participates and with all applicable FDA
requirements. The documentation described above shall be made available by
Allergan to OIG or its duly authorized representative(s) at all reasonable times
for inspection, audit, or reproduction. Furthermore, for purposes of this
provision,

 

50



--------------------------------------------------------------------------------

OIG or its duly authorized representative(s) may interview any of Allergan’s
employees, contractors, or agents who consent to be interviewed at the
individual’s place of business during normal business hours or at such other
place and time as may be mutually agreed upon between the individual and OIG.
Allergan shall assist OIG or its duly authorized representative(s) in contacting
and arranging interviews with such individuals upon OIG’s request. Allergan’s
employees may elect to be interviewed with or without a representative of
Allergan present.

 

VIII. DOCUMENT AND RECORD RETENTION

Allergan shall maintain for inspection all documents and records relating to
reimbursement from the Federal health care programs, or to compliance with this
CIA, for six years (or longer if otherwise required by law) from the Effective
Date.

 

IX. DISCLOSURES

Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG shall
make a reasonable effort to notify Allergan prior to any release by OIG of
information submitted by Allergan pursuant to its obligations under this CIA and
identified upon submission by Allergan as trade secrets, or information that is
commercial or financial and privileged or confidential, under the FOIA rules.
With respect to such releases, Allergan shall have the rights set forth at 45
C.F.R. § 5.65(d).

 

X. BREACH AND DEFAULT PROVISIONS

Allergan is expected to fully and timely comply with all of its CIA obligations.
The breach and default remedies available to the OIG under this Section X do not
preempt or limit any actions that individual States may take against Allergan
under applicable legal authorities or under any applicable settlement agreement
or consent decree between the State and Allergan.

A. Stipulated Penalties for Failure to Comply with Certain Obligations. As a
contractual remedy, Allergan and OIG hereby agree that failure to comply with
certain obligations as set forth in this CIA may lead to the imposition of the
following monetary penalties (hereinafter referred to as “Stipulated Penalties”)
in accordance with the following provisions.

 

51



--------------------------------------------------------------------------------

1. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Allergan fails to establish,
implement, or accomplish any of the following obligations as described in
Section III:

a. a Chief Compliance Officer;

b. a U.S. Compliance Committee;

c. the resolution from the Board;

d. a written Code of Conduct;

e. written Policies and Procedures;

f. the training of Covered Persons and Relevant Covered Persons;

g. a Disclosure Program;

h. Ineligible Persons screening and removal requirements;

i. notification of Government investigations or legal proceedings;

j. notification of written communications with FDA as required by Section III.I;

k. a program for FFMP as required by Section III.J;

l. a program for Non-Promotional Monitoring Activities as required by Section
III.K;

m. notification to HCPs and HCIs as required by Section III.L;

n. posting of any Payments as required by Section III.M;

o. the reporting of any Reportable Event.

2. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day

 

52



--------------------------------------------------------------------------------

after the date the obligation became due) for each day Allergan fails to engage
an IRO as required in Section III.D and Appendices A-B.

3. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Allergan fails to submit the
Implementation Report or the Annual Reports to OIG in accordance with the
requirements of Section V by the deadlines for submission.

4. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Allergan fails to submit the
annual IRO Review Report(s) in accordance with the requirements of Section III.D
and Appendices A-B.

5. A Stipulated Penalty of $1,500 for each day Allergan fails to grant access as
required in Section VII. (This Stipulated Penalty shall begin to accrue on the
date Allergan fails to grant access.)

6. A Stipulated Penalty of $5,000 for each false certification submitted by or
on behalf of Allergan as part of its Implementation Report, Annual Report,
additional documentation to a report (as requested by the OIG), or otherwise
required by this CIA.

7. A Stipulated Penalty of $1,000 for each day Allergan fails to comply fully
and adequately with any obligation of this CIA. OIG shall provide notice to
Allergan, stating the specific grounds for its determination that Allergan has
failed to comply fully and adequately with the CIA obligation(s) at issue and
steps Allergan shall take to comply with the CIA. (This Stipulated Penalty shall
begin to accrue 10 days after Allergan receives this notice from OIG of the
failure to comply.) A Stipulated Penalty as described in this Subsection shall
not be demanded for any violation for which OIG has sought a Stipulated Penalty
under Subsections 1-6 of this Section.

B. Timely Written Requests for Extensions. Allergan may, in advance of the due
date, submit a timely written request for an extension of time to perform any
act or file any notification or report required by this CIA. Notwithstanding any
other provision in this Section, if OIG grants the timely written request with
respect to an act, notification, or report, Stipulated Penalties for failure to
perform the act or file the notification or report shall not begin to accrue
until one day after Allergan fails to meet the revised deadline set by OIG.
Notwithstanding any other provision in this Section, if OIG denies

 

53



--------------------------------------------------------------------------------

such a timely written request, Stipulated Penalties for failure to perform the
act or file the notification or report shall not begin to accrue until three
business days after Allergan receives OIG’s written denial of such request or
the original due date, whichever is later. A “timely written request” is defined
as a request in writing received by OIG at least five business days prior to the
date by which any act is due to be performed or any notification or report is
due to be filed.

C. Payment of Stipulated Penalties.

1. Demand Letter. Upon a finding that Allergan has failed to comply with any of
the obligations described in Section X.A and after determining that Stipulated
Penalties are appropriate, OIG shall notify Allergan of: (a) Allergan’s failure
to comply; and (b) OIG’s exercise of its contractual right to demand payment of
the Stipulated Penalties (this notification is referred to as the “Demand
Letter”).

2. Response to Demand Letter. Within 10 days after the receipt of the Demand
Letter, Allergan shall either: (a) cure the breach to OIG’s satisfaction and pay
the applicable Stipulated Penalties; or (b) request a hearing before an HHS
administrative law judge (ALJ) to dispute OIG’s determination of noncompliance,
pursuant to the agreed upon provisions set forth below in Section X.E. In the
event Allergan elects to request an ALJ hearing, the Stipulated Penalties shall
continue to accrue until Allergan cures, to OIG’s satisfaction, the alleged
breach in dispute. Failure to respond to the Demand Letter in one of these two
manners within the allowed time period shall be considered a material breach of
this CIA and shall be grounds for exclusion under Section X.D.

3. Form of Payment. Payment of the Stipulated Penalties shall be made by
electronic funds transfer to an account specified by OIG in the Demand Letter.

4. Independence from Material Breach Determination. Except as set forth in
Section X.D.1.c, these provisions for payment of Stipulated Penalties shall not
affect or otherwise set a standard for OIG’s decision that Allergan has
materially breached this CIA, which decision shall be made at OIG’s discretion
and shall be governed by the provisions in Section X.D, below.

D. Exclusion for Material Breach of this CIA.

1. Definition of Material Breach. A material breach of this CIA means:

 

54



--------------------------------------------------------------------------------

a. a repeated or flagrant violation of the obligations under this CIA,
including, but not limited to, the obligations addressed in Section X.A;

b. a failure to respond to a Demand Letter concerning the payment of Stipulated
Penalties in accordance with Section X.C; or

c. a failure of the Board to issue a resolution in accordance with Section
III.A.3.

2. Notice of Material Breach and Intent to Exclude. The parties agree that a
material breach of this CIA by Allergan constitutes an independent basis for
Allergan’s exclusion from participation in the Federal health care programs.
Upon a determination by OIG that Allergan has materially breached this CIA and
that exclusion is the appropriate remedy, OIG shall notify Allergan of:
(a) Allergan’s material breach; and (b) OIG’s intent to exercise its contractual
right to impose exclusion (this notification is hereinafter referred to as the
“Notice of Material Breach and Intent to Exclude”).

3. Opportunity to Cure. Allergan shall have 30 days from the date of receipt of
the Notice of Material Breach and Intent to Exclude to demonstrate to OIG’s
satisfaction that:

a. Allergan is in compliance with the obligations of the CIA cited by OIG as
being the basis for the material breach;

b. the alleged material breach has been cured; or

c. the alleged material breach cannot be cured within the 30-day period, but
that: (i) Allergan has begun to take action to cure the material breach;
(ii) Allergan is pursuing such action with due diligence; and (iii) Allergan has
provided to OIG a reasonable timetable for curing the material breach.

4. Exclusion Letter. If, at the conclusion of the 30-day period, Allergan fails
to satisfy the requirements of Section X.D.3, OIG may exclude Allergan from
participation in the Federal health care programs. OIG shall notify Allergan in
writing of

 

55



--------------------------------------------------------------------------------

its determination to exclude Allergan (this letter shall be referred to
hereinafter as the “Exclusion Letter”). Subject to the Dispute Resolution
provisions in Section X.E, below, the exclusion shall go into effect 30 days
after the date of Allergan’s receipt of the Exclusion Letter. The exclusion
shall have national effect and shall also apply to all other Federal procurement
and nonprocurement programs. Reinstatement to program participation is not
automatic. After the end of the period of exclusion, Allergan may apply for
reinstatement by submitting a written request for reinstatement in accordance
with the provisions at 42 C.F.R. §§ 1001.3001-.3004.

E. Dispute Resolution

1. Review Rights. Upon OIG’s delivery to Allergan of its Demand Letter or of its
Exclusion Letter, and as an agreed-upon contractual remedy for the resolution of
disputes arising under this CIA, Allergan shall be afforded certain review
rights comparable to the ones that are provided in 42 U.S.C. § 1320a-7(f) and 42
C.F.R. Part 1005 as if they applied to the Stipulated Penalties or exclusion
sought pursuant to this CIA. Specifically, OIG’s determination to demand payment
of Stipulated Penalties or to seek exclusion shall be subject to review by an
HHS ALJ and, in the event of an appeal, the HHS Departmental Appeals Board
(DAB), in a manner consistent with the provisions in 42 C.F.R. § 1005.2-1005.21.
Notwithstanding the language in 42 C.F.R. § 1005.2(c), the request for a hearing
involving Stipulated Penalties shall be made within 10 days after receipt of the
Demand Letter and the request for a hearing involving exclusion shall be made
within 25 days after receipt of the Exclusion Letter.

2. Stipulated Penalties Review. Notwithstanding any provision of Title 42 of the
United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for Stipulated Penalties under this CIA shall be:
(a) whether Allergan was in full and timely compliance with the obligations of
this CIA for which OIG demands payment; and (b) the period of noncompliance.
Allergan shall have the burden of proving its full and timely compliance and the
steps taken to cure the noncompliance, if any. OIG shall not have the right to
appeal to the DAB an adverse ALJ decision related to Stipulated Penalties. If
the ALJ agrees with OIG with regard to a finding of a breach of this CIA and
orders Allergan to pay Stipulated Penalties, such Stipulated Penalties shall
become due and payable 20 days after the ALJ issues such a decision unless
Allergan requests review of the ALJ decision by the DAB. If the ALJ decision is
properly appealed to the DAB and the DAB upholds the determination of OIG, the

 

56



--------------------------------------------------------------------------------

Stipulated Penalties shall become due and payable 20 days after the DAB issues
its decision.

3. Exclusion Review. Notwithstanding any provision of Title 42 of the United
States Code or Title 42 of the Code of Federal Regulations, the only issues in a
proceeding for exclusion based on a material breach of this CIA shall be:

a. whether Allergan was in material breach of this CIA;

b. whether such breach was continuing on the date of the Exclusion Letter; and

c. whether the alleged material breach could not have been cured within the
30-day period, but that: (i) Allergan had begun to take action to cure the
material breach within that period; (ii) Allergan has pursued and is pursuing
such action with due diligence; and (iii) Allergan provided to OIG within that
period a reasonable timetable for curing the material breach and Allergan has
followed the timetable.

For purposes of the exclusion herein, exclusion shall take effect only after an
ALJ decision favorable to OIG, or, if the ALJ rules for Allergan, only after a
DAB decision in favor of OIG. Allergan’s election of its contractual right to
appeal to the DAB shall not abrogate OIG’s authority to exclude Allergan upon
the issuance of an ALJ’s decision in favor of OIG. If the ALJ sustains the
determination of OIG and determines that exclusion is authorized, such exclusion
shall take effect 20 days after the ALJ issues such a decision, notwithstanding
that Allergan may request review of the ALJ decision by the DAB. If the DAB
finds in favor of OIG after an ALJ decision adverse to OIG, the exclusion shall
take effect 20 days after the DAB decision. Allergan shall waive its right to
any notice of such an exclusion if a decision upholding the exclusion is
rendered by the ALJ or DAB. If the DAB finds in favor of Allergan, Allergan
shall be reinstated effective on the date of the original exclusion.

4. Finality of Decision. The review by an ALJ or DAB provided for above shall
not be considered to be an appeal right arising under any statutes or
regulations. Consequently, the parties to this CIA agree that the DAB’s decision
(or the ALJ’s decision if not appealed) shall be considered final for all
purposes under this CIA.

 

57



--------------------------------------------------------------------------------

XI. EFFECTIVE AND BINDING AGREEMENT

Allergan and OIG agree as follows:

A. This CIA shall be binding on the successors, assigns, and transferees of
Allergan;

B. This CIA shall become final and binding on the date the final signature is
obtained on the CIA;

C. This CIA constitutes the complete agreement between the parties and may not
be amended except by written consent of the parties to this CIA;

D. The undersigned Allergan signatories represent and warrant that they are
authorized to execute this CIA. The undersigned OIG signatory represents that he
is signing this CIA in his official capacity and that he is authorized to
execute this CIA; and

E. This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same CIA. Facsimiles of
signatures shall constitute acceptable, binding signatures for purposes of this
CIA.

 

58



--------------------------------------------------------------------------------

ON BEHALF OF ALLERGAN, INC.

 

/s/ Rose-Karen Swanson

   

8/30/10

  Rose-Karen Swanson     Date   Chief Compliance Officer       Allergan, Inc.  
   

/s/ John T. Bentivoglio

   

8/30/10

  John T. Bentivoglio       Skadden, Arps, Slate, Meagher & Flom LLP     Date  
Counsel for Allergan, Inc.      

/s/ Jennifer L. Bragg

   

8/30/10

  Jennifer L. Bragg     Date   Skadden, Arps, Slate, Meagher & Flom LLP      
Counsel for Allergan, Inc.      

/s/ Stephen S. Cowen

   

8/30/10

  Stephen S. Cowen     Date   King & Spalding LLP       Counsel for Allergan,
Inc.      

 

59



--------------------------------------------------------------------------------

ON BEHALF OF THE OFFICE OF INSPECTOR GENERAL

OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES

 

    /s/ Gregory E. Demske

   

    8/20/10

Gregory E. Demske     DATE Assistant Inspector General for Legal Affairs  
Office of Inspector General   U. S. Department of Health and Human Services  

 

60



--------------------------------------------------------------------------------

APPENDIX A

INDEPENDENT REVIEW ORGANIZATION

This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.D of the CIA.

 

A. IRO Engagement

Allergan shall engage an IRO that possesses the qualifications set forth in
Paragraph B, below, to perform the responsibilities in Paragraph C, below. The
IRO shall conduct the review in a professionally independent and objective
fashion, as set forth in Paragraph D. Within 30 days after OIG receives written
notice of the identity of the selected IRO, OIG will notify Allergan if the IRO
is unacceptable. Absent notification from OIG that the IRO is unacceptable,
Allergan may continue to engage the IRO.

If Allergan engages a new IRO during the term of the CIA, this IRO shall also
meet the requirements of this Appendix. If a new IRO is engaged, Allergan shall
submit the information identified in Section V.A.10 of the CIA to OIG within 30
days of engagement of the IRO. Within 30 days after OIG receives written notice
of the identity of the selected IRO, OIG will notify Allergan if the IRO is
unacceptable. Absent notification from OIG that the IRO is unacceptable,
Allergan may continue to engage the IRO.

 

B. IRO Qualifications.

The IRO shall:

1. assign individuals to conduct the IRO Reviews who have expertise in all
applicable Federal health care program and FDA requirements relating to
Promotional Functions and to Product Related Functions. The assigned individuals
shall also be knowledgeable about the general requirements of the Federal health
care program(s) under which Allergan’s Government Reimbursed Products are
reimbursed;

2. assign individuals to design and select the samples for the Transaction
Reviews who are knowledgeable about the appropriate statistical sampling
techniques; and

3. have sufficient staff and resources to conduct the reviews required by the
CIA on a timely basis.

 

1



--------------------------------------------------------------------------------

C. IRO Responsibilities.

The IRO shall:

1. perform each IRO Review in accordance with the specific requirements of the
CIA;

2. follow all applicable Federal health care program and FDA requirements in
making assessments in each IRO Review;

3. if in doubt of the application of a particular Federal health care program or
FDA requirement, policy, or regulation, request clarification from the
appropriate authority (e.g., CMS or FDA);

4. respond to all OIG inquires in a prompt, objective, and factual manner; and

5. prepare timely, clear, well-written reports that include all the information
required by Appendix B to the CIA.

 

D. IRO Independence and Objectivity.

The IRO must perform the IRO Review in a professionally independent and
objective fashion, as appropriate to the nature of the engagement, taking into
account any other business relationships or engagements that may exist between
the IRO and Allergan.

 

E. IRO Removal/Termination.

1. Allergan Termination of IRO. If Allergan terminates its IRO during the course
of the engagement, Allergan must submit a notice explaining its reasons to OIG
no later than 30 days after termination. Allergan must engage a new IRO in
accordance with Paragraph A of this Appendix.

2. OIG Removal of IRO. In the event OIG has reason to believe that the IRO does
not possess the qualifications described in Paragraph B, is not independent
and/or objective as set forth in Paragraph D, or has failed to carry out its
responsibilities as described in Paragraph C, OIG may, at its sole discretion,
require Allergan to engage a new IRO in accordance with Paragraph A of this
Appendix.

Prior to requiring Allergan to engage a new IRO, OIG shall notify Allergan of
its intent to do so and provide a written explanation of why OIG believes such a
step is necessary. To resolve any concerns raised by OIG, Allergan may request a
meeting with OIG to discuss any aspect of the IRO’s qualifications, independence
or performance of its responsibilities and to present additional information
regarding these matters. Allergan

 

2



--------------------------------------------------------------------------------

shall provide any additional information as may be requested by OIG under this
Paragraph in an expedited manner. OIG will attempt in good faith to resolve any
differences regarding the IRO with Allergan prior to requiring Allergan to
terminate the IRO. However, the final determination as to whether or not to
require Allergan to engage a new IRO shall be made at the sole discretion of
OIG.

 

3



--------------------------------------------------------------------------------

Appendix B to CIA

Promotional and Product Related Review

 

I. Promotional and Product Related Review, General Description

As specified more fully below, Allergan shall retain an Independent Review
Organization (IRO) to perform reviews to assist Allergan in assessing and
evaluating its systems, processes, policies, procedures, and practices related
to Allergan’s Promotional and Product Related Functions (IRO Review). The IRO
Review shall consist of two components - a systems review (the “Promotional and
Product Related Systems Review” or “Systems Review”), and a transactions review
(the “Promotional and Product Related Transactions Review” or “Transactions
Review”) as described more fully below. Allergan may engage, at its discretion,
a single IRO to perform both components of the IRO Review provided that the
entity has the necessary expertise and capabilities to perform both.

If there are no material changes in Allergan’s systems, processes, policies, and
procedures relating to Promotional and Product Related Functions, the IRO shall
perform the Systems Review for the first and fourth Reporting Periods. If
Allergan materially changes its systems, processes, policies, and procedures
relating to Promotional and Product Related Functions, the IRO shall perform a
Systems Review for the Reporting Period(s) in which such changes were made in
addition to conducting the Review for the first and fourth Reporting Periods.
The additional Systems Review(s) described in Section III.D.1.b of the CIA shall
consist of: 1) an identification of the material changes; 2) an assessment of
whether other systems, processes, policies, and procedures previously reported
did not materially change; and 3) a review of the systems, processes, policies,
and procedures that materially changed. The IRO shall conduct the Transactions
Review for each Reporting Period of the CIA.

 

II. IRO Systems Review

 

A. Description of Reviewed Policies and Procedures

The Promotional and Product Related Systems Review shall be a review of
Allergan’s systems, processes, policies, and procedures (including the controls
on those systems, processes, policies, and procedures) relating to certain
Promotional and Product Related Functions. Where practical, Allergan personnel
may compile documentation, schedule and organize interviews, and undertake other
efforts to assist the IRO in performing the Systems Review. The IRO is not
required to undertake a de novo review of the information gathered or activities
undertaken by Allergan pursuant to the preceding sentence.

 

1



--------------------------------------------------------------------------------

Specifically, the IRO shall review Allergan’s systems, processes, policies, and
procedures associated with the following (hereafter “Reviewed Policies and
Procedures”):

1)        Allergan’s systems, policies, processes, and procedures applicable to
the manner in which Allergan sales representatives handle and submit requests or
inquiries to Medical Affairs relating to information about the uses of products
(including non-FDA-approved (i.e., off-label) uses) and the dissemination of
materials relating to off-label uses of products. This review includes:

 

  a) the manner in which Allergan sales representatives handle and submit or
generate requests for information about off-label uses of products to Medical
Information (including through the Information Request Management System
(IRMS));

 

  b) the manner in which Medical Information personnel handle and respond to
requests for information about off-label uses (including tracking the requests
and using the materials provided in response to the request);

 

  c) the form and content of information and materials related to Products
disseminated to physicians, pharmacists, or other health care professionals
(collectively “HCPs”) or health care institutions (HCIs) by Allergan;

 

  d) Allergan’s systems, processes, and procedures (including the Inquiries
Database) used to track requests for information about off-label uses of
products and responses to those requests;

 

  e) the manner in which Allergan collects and supports information reported in
any systems used to track and respond to requests for product information,
including the Inquiries Database;

 

  f) the processes and procedures by which Medical Information and Allergan’s
Corporate Compliance Department or their designees monitor and identify
situations in which it appears that improper off-label promotion may have
occurred; and

 

  g) Allergan’s processes and procedures for investigating, documenting,
resolving, and taking appropriate disciplinary action for potential situations
involving improper promotion;

2)        Allergan’s systems, processes, policies and procedures applicable to
the manner and circumstances under which personnel from Medical Affairs (e.g.,
Regional Scientific Services, or RSS) interact with or participate in meetings
or events with HCPs or HCIs (either alone or with sales

 

2



--------------------------------------------------------------------------------

representatives) and the role of the medical personnel at such meetings or
events, including the manner in which they handle responses to unsolicited
requests about off-label indications of Products. This includes any Medical
Affairs Monitoring Plan designed to monitor the activities of the RSMs;

3)        Allergan’s systems, policies, processes, and procedures relating to
Allergan’s internal review and approval of information and materials related to
products disseminated to HCPs or HCIs by Allergan;

4)        Allergan’s systems, processes, polices, and procedures relating to
incentive compensation for Relevant Covered Persons who are sales
representatives, with regard to whether the systems, policies, processes, and
procedures are designed to ensure that financial incentives do not
inappropriately motivate such individuals to engage in the improper promotion,
sales, and marketing of Allergan’s products. This shall include a review of the
bases upon which compensation is determined and the extent to which compensation
is based on product performance. To the extent that Allergan establishes
different systems, processes, policies, or procedures relating to compensation
for different products, the IRO shall review each type of compensation
arrangement separately;

5)        Allergan’s systems, processes, policies, and procedures relating to
the development and review of Call Plans (as defined in Section III.B.3.j of the
CIA). This shall include a review of the bases upon which HCPs and HCIs
belonging to specified medical specialties are included in, or excluded from,
the Call Plans based on, among other factors, expected utilization of products
for FDA-approved uses or non-FDA-approved uses;

6)        Allergan’s systems, processes, policies, and procedures relating to
sample distribution. This shall include a review of the bases upon, and
circumstances under, which HCPs and HCIs belonging to specified medical
specialties or types of clinical practice may receive samples from Allergan
(including, separately, from Allergan sales representatives and other Allergan
personnel or components). It shall also include a review of whether samples of
Products are distributed by Allergan through sales representatives or are
distributed from a central location and the rationale for the manner of
distribution;

7)        Allergan’s systems (including any centralized electronic system),
processes, policies, and procedures relating to speaker programs, speaker
training programs, and all events and expenses relating to such engagements or
arrangements;

 

3



--------------------------------------------------------------------------------

8)        Allergan’s systems, processes, policies, and procedures relating to
non-speaker related consultant or other fee-for-service arrangements entered
into with HCPs or HCIs (including, but not limited to, presentations, consultant
task force meetings, advisory boards, preceptorships, mentorships (if any), and
ad hoc advisory activities, and any other financial engagement or arrangement
with an HCP or HCI) and all events and expenses relating to such engagements or
arrangements;

9)        Allergan’s systems, processes, policies and procedures relating to the
submission of information about any product to any compendia such as Drugdex or
other published source of information used in connection with the determination
of coverage by a Federal health care program for the Product (“Compendia”). This
includes any initial submission of information to any Compendia and the
submission of any additional, updated, supplemental, or changed information,
(e.g., any changes based on Allergan’s discovery of erroneous or scientifically
unsound information or data associated with the information in the Compendia.)
The review shall also assess Allergan’s processes relating to its annual review
of all arrangement, processing fees, or other payments or financial support (if
any) provided by the company to any Compendia;

10)        Allergan’s systems, processes, policies, and procedures relating to
investigator-initiated trials (IITs) including the decision to provide financial
or other support for those studies; the manner in which support is provided for
the IITs; and support for publication of the information about those studies,
including publication of information about the trial outcomes and results and
the uses made of publications relating to those studies;

11)        Allergan’s systems, processes, policies and procedures relating to
authorship or any articles or other publications about products or therapeutic
areas or disease states that may be treated with products, including, but not
limited to, the disclosure of any and all relationships between the author and
Allergan, the identification of all authors or contributors (including
professional writer, if any) associated with a given publication, and the scope
and breadth of research results made available to each author or contributor;
and

12) Allergan’s systems, processes, policies, and procedures relating to the
provision of reimbursement support services, including the controls around the
provision of such services; the manner in which Allergan provides reimbursement
support services; the frequency with which Allergan provides such services; and
the determination about which HCPs or HCIs will be eligible to receive such
services. The review shall also assess

 

4



--------------------------------------------------------------------------------

Allergan’s processes relating to its annual review of reimbursement support
services as referenced in Section III.B.3.f of the CIA.

 

B. IRO Systems Review Report

The IRO shall prepare a report based upon each Systems Review. For each of the
Reviewed Policies and Procedures identified in Section II.A above, the report
shall include the following items:

1)        a description of the documentation (including policies) reviewed and
any personnel interviewed;

2)        a detailed description of Allergan’s systems, policies, processes, and
procedures relating to the items identified in Sections II.A.1-12 above,
including a general description of Allergan’s control and accountability systems
(e.g., documentation and approval requirements, and tracking mechanisms) and
written policies regarding the Reviewed Policies and Procedures;

3)        a description of the manner in which the control and accountability
systems and the written policies relating to the items identified in Sections
II.A.1-12 above are made known or disseminated within Allergan;

4)        a detailed description of any system(s) used to track and respond to
requests for information about Allergan’s products (including the Inquiries
Database);

5)        a detailed description of Allergan’s incentive compensation system for
Covered Persons who are sales representatives, including a description of the
bases upon which compensation is determined and the extent to which compensation
is based on product performance. To the extent that Allergan may establish
compensation differently for individual products, the IRO shall report
separately on each such type of compensation arrangement;

6)        findings and supporting rationale regarding any weaknesses in
Allergan’s systems, processes, policies, and procedures relating to the Reviewed
Policies and Procedures, if any; and

7)        recommendations to improve any of the systems, policies, processes, or
procedures relating to the Reviewed Policies and Procedures, if any.

 

5



--------------------------------------------------------------------------------

III. IRO Transaction Review

As described more fully below in Sections III.A-E, the Transactions Review shall
include: (1) a review of a sample of Inquiries reflected in the Inquiries
Database; (2) a review of Allergan’s Call Plans and Allergan’s Call Plan review
process; (3) a review of Sampling Events as defined below in Section III.C;
(4) a review of records relating to a sample of the Payments that are reported
by Allergan pursuant to Section III.M of the CIA; and (5) a review of up to
three additional items identified by the OIG in accordance with Section
III.D.1.b of the CIA (hereafter “Additional Items”.) The IRO shall report on all
aspects of its reviews in the Promotional and Product Related Transactions
Review Reports.

 

A. Review of Inquiries and Inquiries Database

 

  1) Description of Inquiries Database

As set forth in Section III.B.3.h of the CIA, Allergan shall establish a
database (Inquiries Database) to track information relating to all requests for
information received by Allergan about its products (Inquiries). Allergan shall
record in the Inquiries Database the following information for each Inquiry
received: 1) date of Inquiry; 2) form of Inquiry (e.g., fax, phone, medical
information request form); 3) name of requesting HCP or HCI; 4) nature and topic
of request including exact language of the Inquiry (if made in writing); 5)
nature/form of the response from Allergan (including a record of any materials
provided in response to the request); and 6) the name of the Allergan
representative who called upon or interacted with the HCP or HCI, if known.

 

  2) Internal Review of Inquiries Database

On a semi-annual basis, the Chief Compliance Officer, or a designee, shall
review the Inquiries Database and related information, as appropriate, and shall
generate a report summarizing the items of information outlined in Section
III.A.1 above for each Inquiry received during the preceding two quarters
(Inquiry Report). The Chief Compliance Officer shall review the Inquiry Reports
to assess whether the information contained in the report suggests that improper
off-label promotion may have occurred in connection with any Inquiry(ies). If
the Chief Compliance Officer, in consultation with other appropriate Allergan
personnel, suspects that improper off-label promotion may have occurred in
connection with any Inquiry, the Chief Compliance Officer shall initiate a
follow-up review of the Inquiry (Off-Label Review), make specific findings based
on his/her Off-Label Review, and take all appropriate responsive action
(including

 

6



--------------------------------------------------------------------------------

disciplinary action of the Covered Person and reporting of the conduct,
including disclosing Reportable Events pursuant to Section III.H of the CIA, if
applicable).

 

  3) IRO Review of Inquiries Reflected in Inquiries Database

The IRO shall select and review a random sample of 50 Inquiries from among the
Inquiries reflected in the Inquiries Database for each Reporting Period. Forty
of the Inquiries reviewed by the IRO shall be Inquiries for which Allergan
conducted an Off-Label Review, and the other 10 shall be Inquiries for which
Allergan did not conduct an Off-Label Review. For each Inquiry reviewed, the IRO
shall determine:

 

  a) Whether each item of information listed above in Section III.A.1 is
reflected in the Inquiries Database for each reviewed Inquiry; and

 

  b) For each Inquiry for which the Chief Compliance Officer conducted an
Off-Label Review, the basis for suspecting that improper off-label promotion may
have occurred; the steps undertaken as part of the Off-Label Review; the
findings of the Chief Compliance Officer as a result of the Off-Label Review;
and any follow-up actions taken by Allergan based on the Off-Label Review
findings.

 

B. IRO Review of Allergan’s Call Plans and Call Plan Review Process

The IRO shall conduct a review and assessment of Allergan’s review of its Call
Plans as set forth in Section III.B.3.j of the CIA. Allergan shall provide the
IRO with: i) a list of products promoted by Allergan during the Reporting
Period; ii) information about the FDA-approved uses for each Allergan product;
and iii) the Call Plans for each product. Allergan shall also provide the IRO
with information about the reviews of Call Plans that Allergan conducted during
the Reporting Period and any modifications to the Call Plans made as a result of
Allergan’s reviews.

For each Call Plan, the IRO shall select a sample of 50 of the HCPs and HCIs
included on the Call Plan. For each Call Plan, the IRO shall compare the sampled
HCPs and HCIs against the criteria (e.g., medical specialty or practice area)
used by Allergan in conducting its review and/or modification of the Call Plan
in order to determine whether Allergan followed its criteria and Policies and
Procedures in reviewing and modifying the Call Plan.

The IRO shall note any instances in which it appears that the sampled HCPs and
HCIs on a particular Call Plan are inconsistent with Allergan’s criteria
relating to the Call

 

7



--------------------------------------------------------------------------------

Plan and/or Allergan’s Policies and Procedures. The IRO shall also note any
instances in which it appears that Allergan failed to follow its criteria or
Policies and Procedures.

 

C. IRO Review of the Distribution of Samples of Allergan Products

The IRO shall conduct a review and assessment of the distribution of samples of
Allergan products to HCPs and HCIs. Allergan shall provide the IRO with: i) a
list of products for which Allergan distributed samples during the Reporting
Period; ii) information about the FDA-approved uses for each Allergan product;
and iii) information about Allergan’s policies and procedures relating to the
distribution of samples of each type of product, including Allergan’s Call Plan
showing which particular medical specialties or types of clinical practices are
eligible to receive samples. Allergan shall also provide the IRO with
information about the reviews of Call Plans that Allergan conducted during the
Reporting Period and any modifications to the plans made as a result of
Allergan’s reviews.

For each product for which Allergan distributed samples during the Reporting
Period, the IRO shall randomly select a sample of 30 separate instances in which
Allergan provided samples of the product to HCPs or HCIs. Each such instance
shall be known as a “Sampling Event.”

For each Sampling Event, the IRO shall review all documents and information
relating to the distribution of the sample to the HCP or HCI. The reviewed
materials shall include materials about the following: 1) the quantity, dosage,
and form of the Allergan product provided to the HCP or HCI; 2) the identity and
type of medical specialty or clinical practice of the HCP or HCI; 3) which
individual Allergan sales representative or department (e.g., medical services)
provided the sample to the HCP or HCI; 4) the manner and mechanism through which
the sample was requested (e.g., sample request form, letter or call to Medical
Information department); and 5) the manner and mechanism through which the
request was fulfilled (e.g., sales representative distribution or direct
shipment.)

For each Sampling Event, the IRO shall evaluate whether the sample was provided
to an HCP or HCI whose medical specialty or clinical practice is consistent with
the uses of the product approved by the FDA and whether the sample was
distributed by a Allergan representative in a manner consistent with Allergan’s
sample distribution policy for the product(s) provided during the Sampling
Event. To the extent that a sample was provided to an HCP or HCI by an Allergan
representative other than a sales representative, the IRO shall contact the HCP
or HCI by letter. The letter shall request that the HCP or HCI: 1) verify that
he/she/it received the quantity and type of samples identified by the IRO as the
Sampling Event; 2) verify that he/she/it requested the samples provided during
the Sampling Event; 3) explain or confirm its type of medical specialty or
clinical practice; and 4) identify the basis for requesting the sample (e.g.,

 

8



--------------------------------------------------------------------------------

conversations with a Allergan sales representative, conversation with a
representative of Allergan’s Medical Information department, independent
research or knowledge of the HCP or HCI, etc.)

For each Sampling Event, the IRO shall compare the medical specialty and type of
clinical practice of the HCPs and HCIs that received the sample with uses of the
product approved by the FDA. The IRO shall note any instances in which it
appears that the medical specialty or clinical practice of the HCPs or HCIs that
received a sample during a Sampling Event were not consistent with the uses of
the product approved by the FDA. For each such situation, the IRO shall note the
process followed by Allergan in determining that it was appropriate to provide a
sample to such HCP or HCI and the basis for such determination. The IRO shall
also note any instances in which it appears that Allergan failed to follow its
Call Plan for the product(s) provided during the Sampling Event.

 

D. IRO Review of Physician Payment Listings

 

  1. Information Contained in Physician Payment Listings

As set forth in Section III.M of the CIA, in phases, Allergan shall post
quarterly and annual listings of physicians and Related Entities who received
Payments, as defined in the CIA, directly or indirectly from Allergan. For
purposes of the IRO review as set forth in this Section III.D, each annual
listing shall be referred to as the “Physician Payment Listing” or “Listing.”
For each physician and Related Entity, each Physician Payment Listing shall
include the following information: i) full name; ii) name of Related Entity (if
applicable); iii) city and state of the physician’s practice or the Related
Entity; and iv) the aggregate value of the Payment(s) in the preceding year.

For purposes of this IRO review, the term “Control Documents” shall include all
documents or electronic records associated with each Payment reflected in the
Physician Payments Listing for the sampled physician and/or Related Entity. For
example, the term “Control Documents” includes, but is not limited to, documents
relating to the nature, purpose, and amount of all Payments reflected in the
Listing; contracts relating to the Payment(s) reflected in the Listing;
documents relating to the occurrence of Payment(s) reflected in the Listing;
documents reflecting any work product generated in connection with the
Payment(s); documents submitted by sales representatives or headquarters
personnel to request approval for the Payment(s); and business rationale or
justification forms relating to the Payment(s).

 

  2. Selection of Sample for Review

For each Reporting Period, the OIG shall have the discretion to identify up to
50 physicians or Related Entities from the applicable Physician Payment Listing
that will be

 

9



--------------------------------------------------------------------------------

subject to the IRO review described below. If the OIG elects to exercise this
discretion, it shall notify the IRO of the physicians and/or Related Entities
subject to the IRO review. If the OIG elects not to exercise its discretion as
described above, the IRO shall randomly select 50 physicians and/or Related
Entities to be included in the review. For each selected physician and/or
Related Entity, the IRO shall review the entry in the Physician Payment Listing
and the Control Documents relating to Payments reflected in Listing identified
by the IRO as necessary and sufficient to validate the Payment information in
the Listing.

 

  3. IRO Review of Control Documents for Selected Physicians and/or Related
Entities

For each physician and/or Related Entity selected as part of the sample, the IRO
shall review the Control Documents identified by the IRO as necessary and
sufficient to validate each Payment reflected in the Listing to evaluate the
following:

 

  a) Whether Control Documents are available relating to each Payment reflected
in the Listing for the sampled physician and/or Related Entity;

 

  b) Whether the Control Documents were completed and archived in accordance
with the requirements set forth in Allergan’s policies;

 

  c) Whether the aggregate value of the Payment(s) as reflected in the Listing
for the sampled Physician is consistent with the value of the Payment(s)
reflected in the Control Documents; and

 

  d) Whether the Control Documents reflect that Allergan’s policies were
followed in connection with Payment(s) reflected in the Listing (e.g., all
required written approvals for the activity were obtained in accordance with
Allergan’s policies.)

 

  4. Identification of Material Errors and Additional Review

A Material Error is defined as any of the following:

 

  a) A situation in which all required Control Documents relating to Payments
reflected in the Listing for the sampled physician and/or Related Entity do not
exist and:

 

   i. no corrective action was initiated prior to the selection of the sampled
physicians and/or Related Entities; or

 

  ii.

the IRO cannot confirm that Allergan otherwise followed its policies and
procedures relating to the entry in the

 

10



--------------------------------------------------------------------------------

 

Listing for the sampled physician or Related Entity, including its policies and
procedures relating to any Payment(s) reflected in the Listing; or

 

  b) Information or data is omitted from key fields in the Control Documents
that prevents the IRO from assessing compliance with Allergan’s policies and
procedures, and the IRO cannot obtain this information or data from reviewing
other Control Documents.

If a Control Document does not exist, but Allergan has initiated corrective
action prior to the selection of the sampled physicians and/or Related Entities,
or if a Control Document does not exist but the IRO can determine that Allergan
otherwise followed its policies and procedures with regard to each entry in the
Listing for a sampled physician or Related Entity, the IRO shall consider such a
situation to be an exception (rather than a Material Error) and the IRO shall
report the situation as such. Similarly, the IRO shall note as exceptions any
Control Documents for which non-material information or data is omitted.

If the IRO identifies any Material Errors, the IRO shall conduct such Additional
Review of the underlying Payment associated with the erroneous Control Documents
as may be necessary to determine the root cause of the Material Errors. For
example, the IRO may need to review additional documentation and/or conduct
interviews with appropriate personnel to identify the root cause of the Material
Error(s) discovered.

 

E. IRO Review of Additional Items

As set forth in Section III.D.1.b of the CIA, for each Reporting Period, the OIG
at its discretion may identify up to three additional items for the IRO to
review (hereafter “Additional Items”.) No later than 150 days prior to the end
of the applicable Reporting Period, the OIG shall notify Allergan of the nature
and scope of the IRO review to be conducted for each of the Additional Items.
Prior to undertaking the review of the Additional Items, the IRO and/or Allergan
shall submit an audit work plan to the OIG for approval and the IRO shall
conduct the review of the Additional Items based on a work plan approved by the
OIG. The IRO shall include information about its review of each Additional Item
in the Transactions Review Report (including a description of the review
conducted for each Additional Item; the IRO’s findings based on its review for
each Additional Item; and the IRO’s recommendations for any changes in
Allergan’s systems, processes, policies, and procedures based on its review of
each Additional Item.)

Allergan may propose to the OIG that its internal audit(s) and/or reviews
conducted as part of the Field Force Monitoring Program (FFMP) described in
Section III.J of the CIA or the Non-Promotional Monitoring Program described in
Section III.K of the CIA be substituted for one or more of the Additional Items
that would otherwise be

 

11



--------------------------------------------------------------------------------

reviewed by the IRO for the applicable Reporting Period. The OIG retains sole
discretion over whether, and in what manner, to allow Allergan’s internal audit
work and monitoring activities to be substituted for a portion of the Additional
Items review conducted by the IRO.

In making its decision, the OIG agrees to consider, among other factors, the
nature and scope of Allergan’s planned monitoring activities and internal audit
work, the results of the Transactions Review(s) during prior Reporting
Period(s), and Allergan’s demonstrated audit capabilities to perform the
proposed audit work internally. If the OIG denies Allergan’s request to permit
its monitoring activities or internal audit work to be substituted for a portion
of the IRO’s review of Additional Items in a given Reporting Period, Allergan
shall engage the IRO to perform the Review as outlined in this Section III.

If the OIG agrees to permit certain of Allergan’s monitoring activities or
internal audit work for a given Reporting Period to be substituted for a portion
of Additional Items review, such internal work would be subject to verification
by the IRO (Verification Review). In such an instance, the OIG would provide
additional details about the scope of the Verification Review to be conducted by
the IRO. However, for purposes of any Verification Review, the IRO shall review
at least 20% of the sampling units reviewed by Allergan in its internal audits.

 

F. Promotional and Product Related Transactions Review Report

For each Reporting Period, the IRO shall prepare a report based on its
Promotional and Product Related Transactions Review. The report shall include
the following:

 

  1) General Elements to Be Included in Report

 

  a) Review Objectives: A clear statement of the objectives intended to be
achieved by each part of the review;

 

  b) Review Protocol: A detailed narrative description of the procedures
performed and a description of the sampling unit and universe utilized in
performing the procedures for each sample reviewed; and

 

  c) Sources of Data: A full description of documentation and other information,
if applicable, relied upon by the IRO in performing the Promotional and Product
Related Transactions Review.

 

  2) Results to be Included in Report

 

12



--------------------------------------------------------------------------------

The following results shall be included in each Promotional and Product Related
Transactions Review Report:

(Relating to the Review of Inquiries)

 

  a) in connection with the review of Inquiries, a description of each type of
sample unit reviewed, including the number of each type of sample units reviewed
(e.g., the number of Inquiries) and an identification of the types of documents
and information reviewed for the Inquiries;

 

  b) for each Inquiry sample unit, the IRO shall summarize the information about
the Inquiry contained in the Inquiries Database;

 

  c) for each Inquiry sample unit, findings and supporting rationale as to
whether: (i) each item of information listed in Section III.A.1 is reflected in
the Inquiries Database; and (ii) for each Inquiry for which an Off-Label Review
was conducted, the basis for suspecting that improper off-label promotion may
have occurred; the steps undertaken as part of the Off-Label Review; the
findings of the Chief Compliance Officer as a result of the Off-Label Review;
and any follow-up actions taken by Allergan as a result of the Chief Compliance
Officer’s findings;

 

  d) the findings and supporting rationale regarding any weaknesses in
Allergan’s systems, processes, policies, procedures, and practices relating to
the Inquiries, and the Inquiries Database, if any;

 

  e) recommendations for improvement in Allergan’s systems, processes, policies,
procedures, and practices relating to the Inquiries and the Inquiries Database,
if any;

(Relating to the Call Plan Reviews)

 

  f) a list of the products promoted by Allergan during the Reporting Period and
a summary of the FDA-approved uses for such products;

 

  g)

for such Allergan products: i) a description of the criteria used by Allergan in
developing or reviewing the Call Plans and for including or excluding specified
types of HCPs or HCIs from the Call Plans; ii) a description of the review
conducted by Allergan of the Call Plans and an indication of whether Allergan
reviewed the Call Plans as required by Section III.B.3.j of the CIA; iii) a
description of all

 

13



--------------------------------------------------------------------------------

 

instances for each Call Plan in which it appears that the HCPs and HCIs included
on the Call Plan are inconsistent with Allergan’s criteria relating to the Call
Plan and/or Allergan’s Policies and Procedures; and iv) a description of all
instances in which it appears that Allergan failed to follow its criteria or
Policies and Procedures relating to Call Plans or the review of the Call Plans;

 

  h) the findings and supporting rationale regarding any weaknesses in
Allergan’s systems, processes, policies, procedures, and practices relating to
Allergan’s Call Plans or the review of the Call Plans, if any;

 

  i) recommendations, if any, for changes in Allergan’s systems, processes,
policies, procedures, and practices that would correct or address any weaknesses
or deficiencies uncovered during the Transactions Review with respect to Call
Plans or the review of the Call Plans;

(Relating to the Sampling Event Reviews)

 

  j) for each Allergan product distributed during the Reporting Period: i) a
description of the Call Plan (including whether sales representatives may
provide samples of the product and, if so, to HCPs or HCIs of which medical
specialty or type of clinical practice a sales representative may provide
samples); ii) a detailed description of any instances in which it appears that
the medical specialty or clinical practice of the HCPs or HCIs that received a
sample during a Sampling Event were not consistent with the uses of the product
approved by the FDA. This description shall include a description of the process
followed by Allergan in determining that it was appropriate to provide a sample
to such HCP or HCI and the basis for such determination; and iii) a detailed
description of any instances in which it appears that Allergan failed to follow
its Call Plan for the product(s) provided during the Sampling Event;

 

  k) the findings and supporting rationale regarding any weaknesses in
Allergan’s systems, processes, policies, procedures, and practices relating to
Allergan’s distribution of samples of Allergan products, if any;

 

  l)

recommendations, if any, for changes in Allergan’s systems, processes, policies,
procedures, and practices that would correct or

 

14



--------------------------------------------------------------------------------

 

address any weaknesses or deficiencies uncovered during the Transactions Review
with respect to the distribution of samples;

(Relating to the Physician Payment Listing Reviews)

 

  m) a description of the entries in the Physician Payment Listing for each
physician or Related Entity sampled and a description of Control Documents
reviewed in connection with each selected physician or Related Entity;

 

  n) for each sampled physician or Related Entity, findings and supporting
rationale as to whether: (i) all required Control Documents exist; (ii) each
Control Document was completed in accordance with all of the requirements set
forth in the applicable Allergan policy; (iii) the aggregate value of the
Payment(s) as reflected in the Listing for the sampled physician or entity is
consistent with the value of the Payment(s) reflected in the Control Documents;
(iv) each Control Document reflects that Allergan’s policies were followed in
connection with the underlying activity reflected in the document (e.g., all
required approvals were obtained); and (v) any corrective action or disciplinary
action was undertaken in those instances in which Allergan policies were not
followed;

 

  o) for each sampled physician or Related Entity unit reviewed, an
identification and description of all exceptions discovered. The report shall
also describe those instances in which corrective action was initiated prior to
the selection of the sampled physicians or Related Entities, including a
description of the circumstances requiring corrective action and the nature of
the corrective action;

 

  p) if any Material Errors are discovered in any sample unit reviewed, a
description of the error, the Additional Review procedures performed and a
statement of findings as to the root cause(s) of the Material Error;

(Relating to the Review of Additional Items)

 

  q) for each Additional Item reviewed, a description of the review conducted;

 

  r) for each Additional Item reviewed, the IRO’s findings based on its review;

 

15



--------------------------------------------------------------------------------

  s) for each Additional Item reviewed, the findings and supporting rationale
regarding any weaknesses in Allergan’s systems, processes, policies, procedures,
and practices relating to the Additional Item, if any; and

 

  t) for each Additional Item reviewed, recommendations, if any, for changes in
Allergan’s systems, processes, policies, and procedures that would correct or
address any weaknesses or deficiencies uncovered during the review.

 

16